         Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 1 of 39 PageID #: 1744

                                           CAHILL GORDON & REINDEL LLP
                                                    EIGHTY PINE STREET
                                                  NEW YORK, NY 10005-1702
HELENE R. BANKS           JONATHAN J. FRANKEL              TELEPHONE: (212) 701-3000      JOEL H. LEVITIN              DARREN SILVER
ANIRUDH BANSAL            ARIEL GOLDMAN                       WWW.CAHILL.COM              GEOFFREY E. LIEBMANN         JOSIAH M. SLOTNICK
DAVID L. BARASH           JASON M. HALL                          ___________              BRIAN T. MARKLEY             RICHARD A. STIEGLITZ JR.
LANDIS C. BEST            WILLIAM M. HARTNETT                                             MEGHAN N. McDERMOTT          ROSS E. STURMAN
BRADLEY J. BONDI          NOLA B. HELLER                     1990 K STREET, N.W.          WILLIAM J. MILLER            SUSANNA M. SUH
BROCKTON B. BOSSON        CRAIG M. HOROWITZ               WASHINGTON, DC 20006-1181       NOAH B. NEWITZ               ANTHONY K. TAMA
JAMES J. CLARK            DOUGLAS S. HOROWITZ                                             DAVID R. OWEN                JONATHAN D. THIER
CHRISTOPHER W. CLEMENT    TIMOTHY B. HOWELL                      (202) 862-8900           JOHN PAPACHRISTOS            SEAN P. TONOLLI
LISA COLLIER              DAVID G. JANUSZEWSKI                                            LUIS R. PENALVER             JOHN A. TRIPODORO
AYANO K. CREED            ELAI KATZ                    CAHILL GORDON & REINDEL (UK) LLP   KIMBERLY PETILLO-DÉCOSSARD   GLENN J. WALDRIP, JR.
SEAN M. DAVIS             BRIAN S. KELLEHER                 24 MONUMENT STREET            SHEILA C. RAMESH             HERBERT S. WASHER
STUART G. DOWNING         RICHARD KELLY                        LONDON EC3R 8AJ            MICHAEL W. REDDY             MICHAEL B. WEISS
ADAM M. DWORKIN           CHÉRIE R. KISER*                    +44 (0) 20 7920 9800        OLEG REZZY                   DAVID WISHENGRAD
ANASTASIA EFIMOVA         JOEL KURTZBERG                          ___________             THORN ROSENTHAL              COREY WRIGHT
JENNIFER B. EZRING        TED B. LACEY                                                    TAMMY L. ROY                 JOSHUA M. ZELIG
HELENA S. FRANCESCHI      MARC R. LASHBROOK                WRITER’S DIRECT NUMBER         JONATHAN A. SCHAFFZIN        DANIEL J. ZUBKOFF
JOAN MURTAGH FRANKEL      ALIZA R. LEVINE                                                 MICHAEL A. SHERMAN
                                                                                                                         * ADMITTED IN DC ONLY


                                                             (212) 701-3207

                                                                                                                March 6, 2020

                             Re:      United States v. OZ Africa Management GP, LLC,
                                      No. 16-cr-515 (NGG)

           Dear Judge Garaufis,

                  Pursuant to the Court’s August 29, 2019 Memorandum and Order (ECF 51 at 20) and
           February 5, 2020 Scheduling Order (ECF 85), defendant OZ Africa Management GP, LLC (“OZ
           Africa”) respectfully submits this letter regarding the appropriate calculation of restitution.

                                                       Preliminary Statement

                   The Claimants have been attempting to obtain a windfall by presenting to the Court what
           amounts to a fiction – a demonstrably false account of the property they owned and what it was
           worth before and after the offense. The Claimants’ arguments are counterfactual and directly
           contrary to the dictates of the Mandatory Victims Restitution Act (“MVRA”) and well-established
           case law. When grounded in the realities of who the Claimants are, what they actually owned, and
           the actual impact of OZ Africa’s offense, their claim collapses to a number that is lower on orders
           of magnitude than the hundreds of millions of dollars they seek.

                    First, the Claimants present their case as if they directly owned mining rights, when in fact
           they were shareholders in a publicly-traded company that indirectly held a portion of the rights to
           exploit the Kalukundi property. The Claimants never owned any mining rights, let alone a
           mine. They owned shares of stock in Africo Resources Limited (“Africo”), a Canadian start-up
           company listed and traded on the Toronto Stock Exchange (“TSX”), at prices quoted every day
           throughout the relevant period. Africo had no operating revenue and no track record of success,
           and its total market capitalization – only 65% of the shares of which the Claimants purport to have
           ever owned1 – never exceeded a small fraction of what the Claimants now say they lost. In other

           1
                     Even the Claimants’ assertion of their collective stake in Africo’s shares is unsubstantiated, and it does not
           appear that they will be able to establish their individualized holdings as the MVRA requires. Claimants’ counsel
           acknowledged at the January 28, 2020 argument before Judge Bloom that they only have records of “some” of their
           clients’ shareholdings, and that the rest of the Claimants are estimating their holdings from memory alone. See Jan.
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 2 of 39 PageID #: 1745
 CAHILL GORDON & REINDEL LLP


                                                          -2-



 words, the entire company that owned the mining rights was never worth close to what the
 Claimants purport was taken from them.

         At bottom, the Claimants’ position that as shareholders they are entitled to a pro-rata share
 of compensation for the mining rights, an asset in which the company had an interest, defies law
 and logic. Imagine the precedent that would be set if shareholders of a company damaged by an
 offense – and many companies have thousands of shareholders – could appear at sentencing and
 demand a portion of the value of assets they never individually owned. Certainly if the situation
 were reversed, and Africo were facing a liability, the Claimants would never concede their personal
 exposure for the liability of the company – and they would undoubtedly be right. The Claimants
 did not own the liabilities of Africo, nor did they own its interest in the mining rights or any other
 corporate asset. See United States v. Dupree, 781 F. Supp. 2d 115, 140 (E.D.N.Y. 2011)
 (Matsumoto, J.) (“The Second Circuit has recognized that ‘shareholders do not hold legal title to
 any of the corporation’s assets’” (quoting United States v. Wallach, 935 F.2d 445, 462 (2d Cir.
 1991))).

          Once the record is set straight on what the Claimants actually owned, calculating the
 damages to their actual property – their common shares in Africo – could not be more
 straightforward. They owned shares that had a certain, market-determined value before being
 impacted by the offense, and they owned the same shares that also had a certain value after the
 offense. Every MVRA case assessing shareholder losses in the Second Circuit calculates
 restitution by subtracting the second of these values from the first. The Claimants do not even
 address this controlling authority, pressing instead the fallacy that they owned Africo’s indirect
 mining rights, since it enables them to exaggerate their claimed losses by manipulating the inputs
 into their subjective and imprecise discounted cash flow (“DCF”) valuation.

         As discussed below, a proper calculation of the damage to the Claimants’ actual property,
 giving the Claimants the benefit of all variables and ignoring further mandatory reductions, shows
 that at most the Claimants lost approximately $1.47 per share (from $3.39 per share to $1.92 per
 share) as a result of the offense, and in the aggregate (accepting the Claimants’ as yet
 unsubstantiated assertion that they collectively owned 65% of Africo’s outstanding shares), their
 losses would be less than one-tenth of their demand.

         Second, even ignoring that the Claimants’ use of a discounted cash flow (“DCF”) analysis
 to value the Kalukundi project has no place in calculating their loss – since as shareholders of
 Africo they did not own the project and would not have received any of its hypothetical cash flows
 – the Claimants’ DCF valuation relies on erroneous, outcome-driven inputs that grossly inflate the
 value of the project. The Claimants’ expert greatly overstates the rate at which economically viable
 minerals could be mined from the Kalukundi property, ignoring clear industry standards. He
 underestimates by nearly half the costs of developing the project. He ignores confiscatory DRC

 28, 2020 Tr. at 89-90 (“What we discussed briefly, I think is having people swear to the best of their knowledge of
 what they held, and when they held it. But I believe for at least some of our clients, we have the actual documentation
 as well.”).
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 3 of 39 PageID #: 1746
 CAHILL GORDON & REINDEL LLP


                                                          -3-



 taxes that would have come out of any revenues the project hypothetically might have
 generated. And he applies a discount rate – a required reduction based on financing, development,
 geographic and other risks that negatively impact the value of the project – akin to the rate
 applicable to a fully operational mine in Arizona or Nevada. The Claimants’ DCF valuation thus
 ignores entirely the fact that the DRC has the highest expropriation risk in the world (tied with
 Venezuela), and that the DRC government routinely reclaims mining rights held by foreign
 investors, or requires the renegotiation of the rights on less favorable terms.2

         The Claimants’ DCF valuation also ignores the numerous risks and contingencies that have
 prevented the Kalukundi project from ever being developed, and that have nothing to do with the
 offense. Africo’s indirect 75% interest in the rights was held under an agreement with the
 government of the DRC, which owned the other 25% through a state-owned enterprise called
 Gecamines. The agreement with Gecamines contained a number of contingencies such as the
 requirement to secure financing that Africo failed to meet (all of which pre-dated and had nothing
 to do with the offense), and the project had several serious, specific risks impeding development
 of the property along with the inherent risks of conducting business in one of the highest-risk
 jurisdictions in the world. Even by the Claimants’ low-ball estimates, the project would have taken
 hundreds of millions of dollars in capital to develop – money that Africo did not have, and would
 have had to raise through equity financing that would have reduced the Claimants’ collective stake
 in the company in much the same way that the offense did.

         The truth is that while the Claimants have ignored these risks and obstacles for the purposes
 of this litigation, Africo had long recognized the uncertainties inherent in the Kalukundi project
 and the fact that the project may never have proven profitable. The company explained in its
 public filings (over the name of at least one of the Claimants) that:

          Africo has no history of developing a mineral resource property. The likelihood of
          Africo’s success must be considered in light of the problems, expenses, difficulties,
          complications and delays frequently encountered in connection with the
          establishment of any business, factors that are exacerbated by the fact that Africo’s
          business is conducted in the DRC. There is no assurance that Africo can
          successfully develop the Kalukundi Property, generate revenues, operate
          profitably, or provide a return on investment in the future.




 2
          “When it comes to squeezing investors, DRC is an extreme case in point. The country’s downgrade from
 6th highest risk in the index to joint 1st was precipitated by its new Mining Code, which imposed onerous fiscal terms
 on existing operators and allows heightened levels of government intervention in the sector. Since June 2018, when
 the code came into law, the government has attempted to block commercial asset transfers, tried to usurp operators to
 glean more profit, and choked exports from a cobalt mine.” Mining Review Africa, DRC Downgraded to Join Risk
 Rating Alongside Venezuela, March 29, 2019, available at https://www.miningreview.com/central-africa/drc-
 downgraded-risk-venezuela/, attached to the accompanying Declaration of Tara H. Curtin (“Curtin Dec.”) as Exhibit
 6.
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 4 of 39 PageID #: 1747
 CAHILL GORDON & REINDEL LLP


                                                            -4-



 Curtin Dec. Ex. 7 (Africo 2008 Annual Information Form (“AIF”)) at 19 (emphasis added).3
 Africo’s public statements before and after the offense – which were required by Canadian
 securities laws to be true and accurate, and to which some of the Claimants personally attested –
 are replete with similar statements about the utter lack of certainty that any revenue could ever be
 extracted from the project.4 This uncertainty is why in 2008, Africo conducted a DCF valuation
 of its interest in the Kalukundi project – the same valuation method the Claimants now assert yields
 a multi-hundred-million dollar value – and in a written valuation assessed its interest at $1 million,
 and the value of the entire project at $32 million. A second DCF valuation prepared by Africo for
 the year 2009 assessed the company’s interest in the mining rights at negative $82 million. The
 Claimants, which include several senior officers of Africo at the time of these valuations, now ask
 the Court to award them hundreds of millions of dollars more than their own internal valuations –
 a windfall they never could have hoped to receive in the absence of the offense.

        If proper and realistic inputs were used in a DCF valuation, Africo’s share of the value of
 the Kalukundi rights (which the Claimants never owned) would actually be much lower than the
 value of the Claimants’ Africo shares. And it is only common sense and basic economics that an



 3
          Africo made identical statements in all of its annual reports from 2007 through 2015. See Curtin Dec. Ex. 8
 (Africo 2007 AIF) at 15; Ex. 9 (Africo 2009 AIF) at 21; Ex. 10 (Africo 2010 AIF) at 21; Ex. 11 (Africo 2011 AIF) at
 23; Ex. 12 (Africo 2012 AIF) at 25; Ex. 13 (Africo 2013 AIF) at 26; Ex. 14 (Africo 2014 AIF) at 24; Ex. 15 (Africo
 2015 AIF) at 24-25 (all the same).
 4
           See Curtin Dec. Ex. 16 (Apr. 19, 2007 Preliminary Short Form Prospectus (certified by Claimants Antony
 Harwood and Chris Theodoropoulos)) at 5-12 (detailing risk factors relating to Africo’s business in the DRC
 including: “government[] . . . interven[tion] in the export of mineral concentrates[,] . . . [the] renegotiat[ion] or
 terminat[ion of] [mining] contracts, licenses and permits held by companies . . . [and other] factors (which may include
 new or modified taxes . . . ) may result in the curtailment or cessation of [Africo’s] activities, adversely affecting the
 value of the [Africo’s] assets”; “[t]he transportation and service infrastructure in the DRC is sub-standard and
 unpredictable . . . delays in the transportation of equipment, supplies and resources may delay the development of the
 Kalukundi Property . . . [and] increase the cost of developing the Kalukundi Property, and such increase may be
 material to [Africo’s] business”; “[Africo] . . . has no history of developing a mineral resource property”; “The mineral
 title records in the DRC are incomplete, may not fully reflect the transfer history and may not disclose agreements,
 charges and claims that could impact on title . . . there can be no assurance that [Africo] holds valid title to the shares
 . . . and, indirectly, its interest in Swanmines”; “the Swanmines Agreement does not deal with its subject matter
 comprehensively . . . [failure to comply] may result in a forfeiture without compensation of its interest in the Kalukundi
 Property”; “there is currently no certainty that the economic analysis proposed [of the mineral resources of the
 Kalukundi Property] will be achieved . . . or that the indicated level of copper and cobalt recovery will be realized”;
 “few properties which are explored are ultimately developed into producing mines”; “the combination of these factors
 [affecting whether a mineral deposit will be commercially viable] may result in [Africo] not receiving an adequate
 return on its invested capital”; “The price of base and precious metals has fluctuated widely in recent years, and future
 serious price declines could cause the continued development of, and commercial production from, [Africo’s]
 properties to be impracticable.”). Similar risk factors and others are detailed in Africo’s annual reports from 2006
 through 2015. See Curtin Dec. Ex. 17 (Africo 2006 AIF) at 12-17; Ex. 8 (Africo 2007 AIF) at 14-20; Ex. 7 (Africo
 2008 AIF) at 17-24; Ex. 9 (Africo 2009 AIF) at 19-26; Ex. 10 (Africo 2010 AIF) at 19-26; Ex. 11 (Africo 2011 AIF)
 at 21-28; Ex. 12 (Africo 2012 AIF) at 22-30; Ex. 13 (Africo 2013 AIF) at 24-32; Ex. 14 (Africo 2014 AIF) at 22-30;
 Ex. 15 (Africo 2015 AIF) at 22-30.
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 5 of 39 PageID #: 1748
 CAHILL GORDON & REINDEL LLP


                                                  -5-



 accurate discounted cash flow value could not be more than the market value of Africo itself, since
 a company’s single asset cannot be worth several times the value of the company.

          Third, the Claimants’ multi-hundred million dollar valuation, first submitted to the Court
 in 2017, further strains credulity when compared to the value placed on Africo by its own
 shareholders and management (including some of the Claimants) the previous year. In 2016,
 Africo’s Board of Directors, with the agreement of 99.997% of its shareholders, approved the sale
 of all of Africo’s outstanding public shares for $0.77 per share in a going-private transaction. Since
 Africo had approximately 71 million outstanding shares at the time, this means that the entire value
 of Africo, whose sole material asset was its indirect interest in the Kalukundi rights, was
 determined by its shareholders and management (at least some of whom are Claimants) – in a
 transaction approved by a Canadian court – to be approximately $54.67 million. There is no
 rational explanation of why the Claimants now value Africo’s sole material asset at a price
 hundreds of millions of dollars more than Africo’s management and shareholders did only the
 previous year.

         The Claimants’ exaggerated valuation is even more dubious when considered alongside
 the undisputed fact that in the twelve years since the offense, with its mining rights intact and
 under the leadership of at least some of the Claimants, Africo has not extracted a single ounce of
 profitable ore, or a single dollar of revenue, from the Kalukundi project. This is so even though
 since 2008 Africo has been majority-owned by companies (including Camrose and a multinational
 mining conglomerate) with the means and every incentive to develop Kalukundi if it could
 profitably be done. Essentially, the Claimants are asking the Court to find that even though the
 Kalukundi rights were incapable of generating any revenue at any time before this case, the day
 OZ Africa was charged the property was suddenly capable of generating hundreds of millions of
 dollars in cash flow. It should be apparent that the Claimants see this case not as a chance for
 compensation, but as a winning lottery ticket.

         Fourth, the Claimants ignore the MVRA’s statutory requirement that any loss not include
 the value of the property returned. See 18 U.S.C. § 3663A(b)(1)(B)(ii) (restitution award be
 reduced by “the value (as of the date the property is returned) of any part of the property that is
 returned”). Instead, the Claimants’ DCF valuation assumes their property was taken and never
 returned, which is patently false. Not a single share of Africo stock – the only property Claimants
 ever owned – was ever taken from them. And even if the Claimants’ fiction that they owned
 Africo’s mining rights were adopted, it is undisputed and indisputable that the mining rights were
 fully restored to the company as a result of the 2008 Camrose Transactions (discussed
 below). While Claimants state that after the Camrose Transactions they owned less of Africo, they
 still owned a substantial stake – 24% – which must be deducted from any loss calculation.

        And while the Claimants have argued that the Camrose Transactions deprived them of
 “control” of Africo, this is simply not so, since (i) no Claimant ever owned a controlling stake in
 Africo, and the Claimants never agreed to vote as a block and therefore never had the “control”
 they say they lost; (ii) all of the Claimants who held management positions in Africo before the
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 6 of 39 PageID #: 1749
 CAHILL GORDON & REINDEL LLP


                                                 -6-



 Camrose Transactions continued in those roles after the Transactions, making clear that whatever
 managerial control any particular Claimant had was not lost; and (iii) the equity financing
 necessary to the survival of Africo would have had the same impact on Claimants’ ownership stake
 regardless of the offense, making any supposed loss of voting control non-compensable under the
 MVRA. See United States v. Marino, 654 F.3d 310, 319 (2d Cir. 2011) (“Restitution should not
 be ordered in respect to a loss which would have occurred regardless of the defendant’s conduct”
 (quoting United States v. Vaknin, 112 F.3d 579, 589 (1st Cir. 1997))).




         It should be equally obvious that Och-Ziff bears no resemblance to the company the
 Claimants are trying to demonize. The management of the company has changed completely, and
 the company’s nearly 400 current employees and hundreds of public shareholders and investors
 are entirely innocent of any wrongdoing. It is manifestly unfair – and improper under the MVRA
 – for the Claimants to urge the Court to punish the company’s current employees and investors in
 the guise of a restitution award.

         The Claimants’ attempts to obfuscate the facts and artificially inflate their demand should
 be rejected. The questions before the Court under the MVRA are straightforward: What property
 did the Claimants own, and what loss was caused to that property by the offense? As demonstrated
 below, the answers are also straightforward: the Claimants owned publicly-traded shares in
 Africo, and the damage they suffered is the loss in the value of those shares caused by the offense,
 which is no more than $1.47 per share.
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 7 of 39 PageID #: 1750
 CAHILL GORDON & REINDEL LLP


                                                         -7-



                                               Statement of Facts5

         In October 2001, Swanmines s.p.r.l. (“Swanmines”) was issued rights to the Kalukundi
 property under a 20-year exploitation license, which is set to expire in October 2021, with no
 guarantee it will be renewed. See Curtin Dec. Ex. 7 (Africo 2008 AIF) at 10. At the time the
 license was granted, 55% of Swanmines was owned by H&J Swanepoel Family Trust (“H&J”),
 and 45% was owned by Gecamines, the DRC state-owned entity. Id. at 4. In May 2004, H&J
 increased its equity share in Swanmines to 75%, reducing Gecamines’s share to 25%. Id. at 5.
 The Gecamines interest was a “carried interest,” meaning that 100% of the expenses associated
 with development of the Kalukundi property would be paid by the 75% interest holder, H&J. Id.
 at 4 (“H&J covenanted to provide all necessary financing to Swanmines in connection with its
 exploitation and development of the Kalukundi property.”). Therefore, any returns to H&J from
 the Kalukundi project would be disproportionately impacted by its development costs. The result
 was that while H&J (and later Africo) owned a 75% interest in Swanmines, it would not be entitled
 to 75% of the net economic benefit of the mining rights, and the greater the development cost, the
 less H&J’s or Africo’s actual economic interest.6

         Moreover, for any mining permit renewed after June 2018, a DRC mining regulation
 adopted that month requires the permit holder to transfer 5% of the total ownership of the mining
 rights to the DRC government. See Curtin Dec. Ex. 18 (DRC 2018 Mining Regulations (June 8,
 2018)) at Article 180, Chapter 4. Since all of the Claimants’ and the Government’s DCF valuations
 assume that production under the Kalukundi permit would begin in 2023, they all necessarily
 assume the renewal of the permit before its expiration in 2021, resulting in Africo’s ownership of
 only 70% of the rights, not 75% as the Claimants assert. Combined with the application of the
 carried interest discount discussed above, this means that Africo would actually be entitled to
 substantially less than 70% of any cash flows from the project.

        On March 23, 2004, Africo obtained the right to purchase up to the entirety of H&J (and
 its 75% interest in Swanmines) for $2.275 million. See Curtin Dec. Ex. 19 (Africo Form 51-102F4
 Business Acquisition Report (June 12, 2007)) at 1. H&J’s only material asset was its interest in
 Swanmines, meaning that as of this date, the interest in the mining rights ultimately acquired by
 Africo was valued at $2.275 million. Id. From 2004 to 2006, Africo exercised parts of its purchase

 5
        The facts set forth herein are taken from the Statement of Facts attached to OZ Africa’s Plea Agreement (the
 “SOF”) (ECF 11-3) and public statements and regulatory filings made by Africo over the names of its senior
 management – who are among the Claimants now seeking restitution.
 6
           See Curtin Dec. Ex. 1 (Expert Report of Quadrant Economics prepared by Dr. Daniel Flores (the “Quadrant
 Report”)) at ¶¶ 143-45 (Figure 10) (sensitivity analysis showing the reduction on Africo’s economic interest based on
 reductions in cash flows). To illustrate with a simplified example, imagine two 50% partners in a manufacturing
 business, where under the ownership contract, Partner 1 is required to advance all expenses to conduct the
 manufacturing operations, while Partner 2 does not have any such obligations. The value of Partner 1’s “50%” interest
 would be less than that of Partner 2’s “50%” interest because of the additional costs imposed on Partner 1 under the
 partnership agreement. Said differently, a buyer would pay much less for Partner 1’s interest than for Partner 2’s
 interest.
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 8 of 39 PageID #: 1751
 CAHILL GORDON & REINDEL LLP


                                                  -8-



 option on H&J, acquiring an aggregate of 48% of the company and its interest in Swanmines, the
 holder of the Kalukundi rights. See Curtin Dec. Ex. 17 (Africo 2006 AIF) at 6.

         On May 25, 2004, Rubicon Minerals Corporation (“Rubicon”) announced that it had
 acquired the right to purchase a 30% interest in Africo for approximately $1.1 million. See Curtin
 Dec. Ex. 20 (Rubicon News Release (May 25, 2004)). Accordingly, to Rubicon, a sophisticated
 multinational mining company, the entire value of Africo, whose only material asset was its
 interest in the mining rights, was $3.67 million ($1.1 million ÷ 30%). Rubicon exercised its 30%
 purchase option and continued to acquire equity in Africo through 2006. See Curtin Dec. Ex. 21
 (Rubicon 2006 Annual Information Form (Apr. 2, 2007)) at 18.

         In May 2006, Rubicon announced the completion of a feasibility study on the Kalukundi
 property, carried out on behalf of Swanmines. See Curtin Dec. Ex. 22 (Rubicon News Release
 (May 23, 2006)) at 1. Per Rubicon’s public filings, the study estimated 7.8 million metric tons
 (“Mt”) of economically viable mineral reserves on the property, and a net present value of $43.6
 million if the project was 100% equity-financed, which is how Africo intended to fund the project.
 See id. at 4. In fact, from 2007 to 2015 all of Africo’s “financial models [were] based on the
 scenario of 100% equity financing for the project.” E.g., Curtin Dec. Ex. 8 (Africo 2007 AIF) at
 13.

        Even after the completion of the feasibility study, Rubicon warned investors about risks
 inherent in the Kalukundi project and in Africo’s business generally:

         There are also risks associated with the business . . . that should be considered by
         investors, including (i) the need for additional capital, principally through equity
         financing and the risk that such funds may not be raised; (ii) the speculative nature
         of exploration and early stages of the properties; (iii) the effect of changes in
         commodity prices; (iv) regulatory risk that development will not be acceptable for
         social, environmental or other reasons; . . . (vii) the risks of holding assets and
         conducting business in the DRC. . . .

 Curtin Dec. Ex. 23 (Rubicon July 13, 2006 Management Information Circular) at 4-5. And long
 before the offense, Rubicon warned that “[t]here is no assurance that the Kalukundi Property will
 prove to be economic . . . . In order for [Africo] to continue with the exploration and development
 programs . . . [Africo] will be required to raise additional capital . . . . There can be no assurance
 that [Africo] will be able to raise such additional capital if and when required.” Id. at K-2.

         On December 8, 2006, Rubicon sold its interest in Africo in a spin-off to its shareholders,
 and Africo’s shares were listed on the TSX on December 15, 2006. See Curtin Dec. Ex. 21
 (Rubicon 2006 Annual Information Form (Apr. 2, 2007)) at 7; Ex. 24 (Africo News Release (Dec.
 21, 2006)) at 1. In or about March 2007, Africo purchased the remaining 52% of H&J under the
 2004 option, and then owned H&J’s 75% interest in Swanmines (which, as indicated, did not
 translate to a 75% economic interest in revenue from the Kalukundi project). See Curtin Dec. Ex.
 19 (Africo Form 51-102F4 Business Acquisition Report (June 12, 2007)) at 1.
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 9 of 39 PageID #: 1752
 CAHILL GORDON & REINDEL LLP


                                                          -9-



         Since Africo was a startup company with no significant capital and no operating revenues,
 it had to obtain financing before it could begin development of the Kalukundi project.7 As
 indicated in the company’s public filings, Africo was not a candidate for debt financing, and
 therefore equity financing was the only realistic option, which is what in fact happened. On April
 13, 2007, Africo publicly announced a $115 million capital raise in a private placement of
 approximately 35 million additional Africo common shares with a well-known and reputable
 Canadian investment bank, Paradigm Capital (the “Paradigm Transaction”), stating that “[t]he net
 proceeds . . . will be primarily used to fund the equity requirements for the development of [the]
 Kalukundi project and for general corporate purposes including working capital.”8 In other words,
 Paradigm, a sophisticated investment bank that had fully diligenced Africo and its assets and
 prospects, agreed to purchase 35 million shares of Africo for $3.28 per share ($115 million ÷ 35
 million shares), and Africo, with a full understanding of what its mining rights were worth, agreed
 with this valuation. The market also agreed, since on the day the deal prospectus was filed (April
 19, 2007), the company’s TSX-listed share price was $3.38 per share. The Paradigm Transaction
 was supported by Africo’s management and Board of Directors, including a number of the
 Claimants who were senior officers and directors of the company.

         Prior to the Paradigm Transaction, Africo had 25 million outstanding shares. See Curtin
 Dec. Ex. 27 (Africo Q1 2007 Filing) at 9. Claimants have refused to disclose how many of these
 shares they individually or collectively owned, stating only that they collectively owned
 approximately 65% of Africo’s total outstanding shares in April to June 2008 (see ECF 69 at 5),
 which would be approximately 17.68 million shares.9 Assuming this was true as of April 2007,
 the Claimants would have owned approximately 71% of Africo’s total shares before the Paradigm
 Transaction. After the Paradigm Transaction, Africo would have a total of 60 million shares
 outstanding, of which Claimants’ 17.68 million shares would have constituted 29%.

         However, unbeknownst to Paradigm, Africo, or the market, in December 2006 Africo’s
 interest in the mining rights was sold in a DRC court-administered sale to Akam Mining Sprl
 (“Akam”), to satisfy a default judgment in an employment dispute with a former Africo
 employee.10 The Government has evidence, and the Statement of Facts stipulates, that the sale
 was orchestrated by a corrupt DRC official who intended to make the mining rights available to
 Dan Gertler, who later became a co-conspirator of OZ Africa. See SOF ¶ 24. In April 2007, Africo

 7
           By November 2006, Africo was in breach of an express condition of its agreement with Gecamines requiring
 it to obtain financing within six months after the feasibility study. Under this provision, Gecamines could have
 forfeited Africo’s interest in the Kalukundi rights “without consideration.” Curtin Dec. Ex. 15 (Africo 2016 AIF) at
 23.
 8
        See Curtin Dec. Ex. 25 (Africo News Release (Apr. 13, 2007)) at 1; Ex. 26 (REUTERS, Africo Announces
 C$100 Million Financing (Apr. 13, 2007)).
 9
          See Curtin Dec. Ex. 28 (Africo Q1 2008 Filing) at 9 (listing 27.2 million outstanding shares).
 10
          Africo first issued a press release on February 23, 2007 stating the employee had obtained a default judgment
 for $3 million against the company. There was no mention of the mining rights being taken to satisfy that judgment.
 See Curtin Dec. Ex. 29 (Africo News Release (Feb. 23, 2007)).
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 10 of 39 PageID #: 1753
  CAHILL GORDON & REINDEL LLP


                                                          -10-



  learned of the judicially-administered sale, which it disclosed to the market on April 27, 2007. See
  Curtin Dec. Ex. 30 (Africo News Release (Apr. 27, 2007)). On the same day, the Paradigm
  Transaction was canceled. See Curtin Dec. Ex. 31 (Africo “Financing Cancelled” News Release
  (Apr. 27, 2007)).

          Africo’s share price materially declined after the announcement of the judicial sale and the
  withdrawal of the Paradigm Transaction.11 On August 13, 2007, Africo announced that its appeal
  of the judicial sale had been unsuccessful, and its shares thereafter reached their low point for any
  time between the announcement of the sale and the restoration of the mining rights ($0.78 per
  share). See Curtin Dec. Ex. 32 (Africo News Release (Aug. 13, 2007)). The average price of
  Africo stock during the 90-day period following the appellate loss – the period of greatest impact
  of the loss of Africo’s derivative mining rights – was $1.92 per share.12

          Between December 2007 and March 2008, Dan Gertler and OZ Africa discussed the
  possibility of using a loan from OZ Africa to allow Camrose, a company controlled by Gertler, to
  acquire a majority interest in the Kalukundi mining rights from Akam. See SOF ¶¶ 16-27. This
  was OZ Africa’s first involvement in any activity related to the Kalukundi rights. See SOF ¶ 16.
  As part of the agreement between Gertler and OZ Africa, OZ Africa invested approximately $115
  million in Camrose. SOF ¶ 27. Using these funds, as noted in the Statement of Facts, Camrose
  acquired Akam and obtained a majority interest in Africo by purchasing 45.4 million newly-issued
  shares for approximately $100 million, and Gertler paid bribes to DRC officials to acquire and
  operate assets in the DRC. SOF ¶¶ 27-30, 40. Africo’s Board of Directors approved the terms of
  these transactions (collectively the “Camrose Transactions”) and recommended that its
  shareholders approve them,13 which the shareholders did on June 12, 2008. SOF ¶ 35.
  Significantly, as a result of the Camrose Transactions, Akam relinquished its claim to the
  Kalukundi exploitation rights, which were fully restored to Africo.14

         The Camrose Transactions resulted in the infusion of $100 million in new capital into
  Africo, and the market price reacted accordingly. On July 23, 2008, the day before the
  Transactions closed, Africo’s share price closed at $1.80. On July 24, 2008, the day the Camrose
  Transactions closed, Africo’s share price closed at $2.03.

        After the Camrose Transactions, several of the Claimants, including Christopher
  Theodoropoulos (Chairman), John Dixon (Board member), and Antony Harwood (President and

  11
           See Curtin Dec. Ex. 1 (Quadrant Report) at ¶ 12 (Figure 1).
  12
           See Curtin Dec. Ex. 1 (Quadrant Report) at ¶ 5. As discussed below, this 90-day period is statutorily relevant
  to determining the loss in value to Claimants’ shares.
  13
          See Curtin Dec. Ex. 33 (Africo Notice of Annual and Special Meeting of Shareholders and Management
  Information Circular (May 14, 2008)) at 12.
  14
           See Curtin Dec. Ex. 34 (Africo Management’s Discussion & Analysis for the year ended December 31, 2008)
  at 2 (The Camrose Transactions “re-established [Africo’s wholly-owned subsidiary’s] ownership of 75% of the
  outstanding shares of Swanmines [], the holder of the permit to the Kalukundi Property.”).
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 11 of 39 PageID #: 1754
  CAHILL GORDON & REINDEL LLP


                                                        -11-



  CEO), continued in their positions as senior executives and directors of Africo. In no sense did
  any of the Claimants lose any control over Africo that they had prior to the Camrose Transactions.
  Moreover, while the Claimants’ purported 17.68 million shares now constituted 24% of Africo’s
  72.6 million outstanding shares, this is similar to the percentage they collectively would have
  owned (29%) after the Paradigm Transaction, which would have been executed in the absence of
  the offense. See Curtin Dec. Ex. 35 (Africo 3Q 2008 Filing) at 9. The Claimants did not and do
  not claim to have voted as a block, and accordingly neither equity financing transaction deprived
  them of any voting control.

         In August 2010, the mining conglomerate Eurasian Natural Resources Corporation
  (“ENRC”) purchased a majority ownership interest in Camrose, and ultimately purchased the
  remaining interest in December 2012.15 In July 2016, Africo was taken private with the purchase
  of 26 million outstanding shares at $0.77 per share. See Curtin Dec. Ex. 38 (Africo Form 51-
  102F3 Material Change Report (July 7, 2016)). The transaction was approved by Africo’s Board
  of Directors with the consent of 99.997% of its shareholders, deemed fair in an opinion by
  Paradigm, and approved by a Canadian court. 16 Since Africo had a total of 71 million shares at
  the time,17 the transaction valued the company, with its interest in the mining rights intact, at
  $54.67 million ($0.77 per share x 71 million shares).

          Neither Africo, with its mining rights fully secure and under the leadership of several of
  the Claimants, nor Camrose, nor ENRC has ever developed the Kalukundi property despite every
  opportunity and economic incentive to do so. Nor, to the best of our knowledge, did any Claimant
  ever raise any issue or complaint concerning the lack of development, before this case presented
  an opportunity to seek a windfall from OZ Africa.

          Since the events in question, Och-Ziff is an entirely transformed company. None of the
  company’s approximately 400 current employees had anything to do with the DRC transactions
  related to the offense. The company has brought on former SEC and FINRA regulatory staff in
  high-level control positions, and implemented a state-of-the-art anti-corruption program that has
  received the approval of the Government-appointed Monitor. Och-Ziff paid one of the highest
  FCPA penalties in history, and has been amply punished for the offense. The company and the
  workforce the Claimants constantly attempt to demonize bear no resemblance to the company that
  was involved in the offense. And despite the Claimants’ continued focus on the offense rather
  than their own property and the loss to it caused by the offense, the purpose of restitution under



  15
           See Curtin Dec. Ex. 36 (Financial Times, “ENRC buys into disputed Congo project” (Aug. 21, 2010)); Curtin
  Dec. Ex. 37 (Financial Times, “ENRC takes full control of Congo venture” (Dec. 10, 2012)).
  16
           See Curtin Dec. Ex. 50 (Africo Notice of Annual and Special Meeting and Management Proxy Circular for
  the Meeting of Shareholders to be Held on June 29, 2016, May 31, 2016 (“Africo Notice Meeting”)) at 22, 33; Ex. 51
  (Africo Report of Voting Results, June 29, 2016); Ex. 52 (July 6, 2016 Certificate of Arrangement) at 13.
  17
          See Curtin Dec. Ex. 50 (Africo Notice Meeting) at 40.
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 12 of 39 PageID #: 1755
  CAHILL GORDON & REINDEL LLP


                                                             -12-



  the MVRA is not to heap onto punishment already imposed, but rather to compensate victims for
  actual losses to the property they actually owned, here the Claimants’ common shares in Africo.

                                                     Legal Standard

          Having found that former shareholders of Africo could be victims under the MVRA, the
  Court is now tasked with determining the appropriate amount of restitution and to whom
  specifically it should be awarded. “‘Federal courts have no inherent power to order restitution,
  which is traditionally a civil remedy. A sentencing court’s power to order restitution, therefore,
  depends upon, and is necessarily circumscribed by, statute.’” Federal Insurance Co. v. United
  States, 882 F.3d 348, 357 (2d Cir. 2018) (quoting United States v. Zangari, 677 F.3d 86, 91 (2d
  Cir. 2012)). The relevant statute here, the MVRA, provides:

           (b)    The order of restitution shall require that such defendant—
                  (1)    in the case of an offense resulting in damage to or loss or destruction of property
                         of a victim of the offense—
                         (A) return the property to the owner of the property or someone designated by
                             the owner; or
                         (B) if return of the property under subparagraph (A) is impossible,
                             impracticable, or inadequate, pay an amount equal to—
                                (i)     the greater of—
                                        (I)    the value of the property on the date of the damage, loss, or
                                               destruction; or
                                        (II) the value of the property on the date of sentencing, less
                                 (ii)   the value (as of the date the property is returned) of any part of the
                                        property that is returned[.]

  18 U.S.C. § 3663A(b) (emphasis added).

          Thus, the calculation of loss under the MVRA is driven by the identity of the “property of
  [the] victim.” It cannot be the property of someone else, such as the corporation in which the
  Claimants owned shares.18 Here, the only property the Claimants ever owned – and thus the only
  property relevant under the MVRA – is common shares in Africo. Claimants and the Government
  focus on valuing the mining rights, but the Claimants never owned any mining rights, nor did they

  18
             See Dole Food Co. v. Patrickson, 538 U.S. 468, 474-75 (2003) (“A basic tenet of American corporate law is
  that the corporation and its shareholders are distinct entities. . . . An individual shareholder, by virtue of his ownership
  of shares, does not own the corporation’s assets.”) (emphasis added); see also Dupree, 781 F. Supp. 2d at 140 (“The
  Second Circuit has recognized that ‘shareholders do not hold legal title to any of the corporation’s assets’ . . .
  ‘[s]hareholders are not legal owners or lienholders of the corporation’s assets. Instead, the corporation – the entity
  itself – is vested with title.’” (quoting Wallach, 935 F.2d at 462)).
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 13 of 39 PageID #: 1756
  CAHILL GORDON & REINDEL LLP


                                                 -13-



  ever own a mine. On this the Court has been clear and consistent. See ECF 51 at 5 (“Claimants
  [are] about fifty shareholders who owned collectively about 64% of Africo in or around April
  2008”); Apr. 5, 2018 Tr. (ECF 50) at 15:5-9 (“They are shareholders.”).

          Restitution is also limited to a victim’s “actual loss caused by the scheme.” United States
  v. Calderon, 944 F.3d 72, 94 (2d Cir. 2019) (reversing award of restitution) (internal citation
  omitted). “[T]he law does not authorize restitution to victims ‘in excess of their losses.’” United
  States v. Kinney, 684 F. App’x 73, 75 (2d Cir. 2017) (quoting United States v. Pescatore, 637
  F.3d. 128, 139 (2d Cir. 2011)). While the Court directed the parties to address “the value of the
  mining rights themselves (as opposed to the value of a working mine on the site), as of 2006-2008
  or present day” (ECF 51 at 20), when viewed through the proper lens of the statutory requirements
  of the MVRA, the value of “the mining rights themselves” must be the value of the mining rights
  as encompassed and reflected in the value of the “property of a victim,” and the Claimants’ only
  property was common shares in Africo. 18 U.S.C. § 3663A(b). Claimants ignore this. But to
  hold otherwise, and to conflate the property owned indirectly by the corporation with the stock
  owned by its shareholders, would contradict foundational corporate legal principles as well as
  Supreme Court precedent. See note [21], supra.

          The Claimants’ theory – that their loss should be measured by the value of what was taken
  from Africo, rather than the value of their shares – would also produce manifestly absurd results.
  For example, in 2010, a former Goldman Sachs computer programmer was prosecuted for stealing
  Goldman Sachs’ high frequency trading source code. Under the rationale advanced by the
  Claimants, Goldman Sachs’s shareholders could have sought restitution from the programmer at
  his sentencing, for a pro-rata share of the value of the source code. This would defy logic and law,
  since the shareholders did not own the source code, and any loss they suffered would consist of
  the impact, if any, the theft had on the market value of their Goldman Sachs shares. See United
  States v. Ruzicka, 331 F.Supp.3d 888, 899-901 (D.Minn. 2018) (“If the Court concluded that
  shareholders are victims merely because they own shares in a victim corporation, then all
  shareholders would be entitled to ‘be reasonably heard at any public proceeding,’ ‘confer with the
  attorney for the Government in the case,’ and ‘full and timely restitution.’ The Court must avoid
  turning a criminal trial into a judge-led shareholder meeting.”); see also Collins v. Mnuchin, 938
  F.3d 553, 624 (5th Cir. 2019) (“Think of the potential for chaos if the law were otherwise. Any
  shareholder of a corporation – for major ones like Wal-Mart or GE we are talking about tens of
  thousands of potential plaintiffs – could claim to represent the company despite shareholders
  holding widely varying views on issues affecting the corporation.”).

          Moreover, “not every loss incurred by a person or entity affected by a defendant’s conduct
  qualifies under the MVRA. The loss must be caused by the conduct underlying the offense with
  which the defendant was actually convicted.” United States v. Bailey, 2020 WL 370036, at *2
  (5th Cir. Jan. 22, 2020); see United States v. Mendenhall, 945 F.3d 1264, 1267 (10th Cir. 2019).
  In particular, “[r]estitution should not be ordered in respect to a loss which would have occurred
  regardless of the defendant’s conduct.” Marino, 654 F.3d at 319 (quoting Vaknin, 112 F.3d at
  589). Accordingly, the Claimants cannot be compensated for any “loss of control” or a reduction
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 14 of 39 PageID #: 1757
  CAHILL GORDON & REINDEL LLP


                                                  -14-



  in their percentage ownership of Africo’s shares because such a reduction would have occurred in
  the absence of the offense through the Paradigm Transaction.

           In addition, because restitution must reflect the actual losses to each victim caused by the
  offense, it must be determined on an individualized basis before sentencing, and cannot be awarded
  to unidentified victims, or as a “lump sum” to be distributed at a later date. See United States v.
  Catoggio, 326 F.3d 323, 328-29 (2d Cir. 2003) (“Identification of victims is a statutory prerequisite
  to the application of the MVRA” and therefore “the district court should identify the victims and
  their actual losses prior to imposing restitution under the MVRA”); United States v. Zakhary, 357
  F.3d 186, 190 (2d Cir. 2004) (Raggi, J.) (“A lump sum restitution order entered without any
  identification of victims and their actual losses is not permissible.”); United States v. Gushlak,
  2011 WL 128359, at *2-3 (E.D.N.Y. Jan. 14, 2011) (Garaufis, J.) (ordering the Government to
  provide a list of victims and the amounts of each of their losses). The Second Circuit has held, for
  example, that it is error for a district court to award restitution to “unidentified . . . victims,”
  leaving for post-sentencing proceedings the individualized distribution of the award. See
  Catoggio, 326 F.3d at 329 (“the district court did err in ordering restitution to unidentified, as
  opposed to unidentifiable, victims . . . in an amount [] that may not represent the actual losses to
  those victims.”); see also United States v. Collardeau, 2005 WL 1106475 at *7 (D.N.J. Apr. 28,
  2005) (denying restitution award to “classes” of shareholders without individualized determination
  of losses since it would be “illogical and overly simplistic” and “presumes without any factual
  support that the entire loss suffered by the shareholders was caused by” the offense). Accordingly,
  restitution can only be awarded to individual Claimants who properly substantiate their
  shareholdings during the relevant period.

          And finally, “the amount of restitution ordered must reflect a ‘reasonable approximation
  of losses supported by a sound methodology.’” United States v. Tanner, 942 F.3d 60, 67 (2d Cir.
  2019) (holding district court abused its discretion in ordering restitution because it failed to use a
  sound methodology) (quoting United States v. Gushlak, 728 F.3d 184, 196 (2d Cir. 2013)).
  “[L]osses that are hypothetical or speculative” are not compensable under the MVRA. United
  States v. Maynard, 743 F.3d 374, 378 (2d Cir. 2014). As discussed below, the only sound
  methodology for valuing the damage to what Claimants actually owned, their Africo shares, is the
  loss to the publicly-traded share price caused by the offense, and the Claimants’ litigation-driven
  valuations are demonstrably unreliable.

  I.      Claimants Were Shareholders And Any Loss Must Be Measured By Loss To The
          Value Of Their Shares.

          The Claimants owned common shares in Africo. They did not own any interest, direct or
  indirect, in a mine, mining rights, any other assets of Africo, or anything other than their shares.
  Not only is valuing the Claimants’ shares the only proper way to measure any damage to their
  property under the MVRA, but it is also the most straightforward, and the only sound methodology
  to measure the Claimants’ loss. The alternatives advanced by the Claimants, which improperly
  value property they did not own, rely on subjective, imprecise and speculative inputs that are easily
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 15 of 39 PageID #: 1758
  CAHILL GORDON & REINDEL LLP


                                                   -15-



  manipulated (and have been by the Claimants’ expert), resulting in wild swings in value, which is
  why courts routinely have rejected the Claimants’ methodology in analogous cases. On the other
  hand, the value of the Claimants’ publicly traded shares, and the loss in that value caused by the
  offense, are known and objectively verifiable, and were determined by an efficient market that
  factored in all information about Africo’s assets and opportunities, including the opportunity to
  develop the Kalukundi project.

          In fact, the Claimants themselves have recognized that the property they owned and
  retained after the offense was, for the purpose of the loss calculation under the MVRA, the value
  of their shares. See Jan. 28, 2020 Tr. at 70 (“they were left with 70 cents”). But the Claimants’
  lost property cannot be their multi-hundred million dollar valuation of the mining rights, while the
  property they retained was only 70 cents a share. Claimants only ever owned one “property” –
  their common shares of Africo – this is necessarily both the property damaged and the property
  retained. See Robers v. United States, 572 U.S. 639, 643 (2014) (“Generally, identical words used
  in different parts of the same statute are . . . presumed to have the same meaning.’ . . . if [under the
  MVRA] the property that was damaged, lost, or destroyed was the money, then the property . . .
  returned must also be the money.”) (internal citations and quotation marks omitted).

           The Claimants’ concession makes all the more perplexing their repeated and misleading
  argument that the Court has ruled on and rejected the proposition that their only loss was the
  damage to the price of their shares. See ECF 75 at 6; Jan. 28, 2020 Tr. at 57-59. This is a gross
  distortion of the Court’s August 29, 2019 Memorandum and Order. At that time, the Court was
  not presented with, was not considering, and was certainly not deciding the correct methodology
  to use in calculating a restitution award. In fact, the Court’s Order explicitly requested
  “supplemental briefing regarding how to calculate the appropriate restitution amount.” ECF 51 at
  20. While holding that Claimants’ “attenuated” interest in the Kalukundi mining rights as
  shareholders permitted them to be “victims” under the MVRA (id. at 12), the Court made no
  determination as to whether the loss to the value of Claimants’ Africo shares – the only “property”
  they owned – was a proper basis for the loss calculation. Indeed, the Court indicated during the
  September 23, 2019 appearance that it expected the Claimants to submit their “loss per share,”
  making clear the importance of the Claimants’ actual property – their shares in Africo – to any
  restitution calculation. Sept. 23, 2019 Tr. at 10 (“You’re going to submit the number of claimants,
  the amount of the shares per claimant, I assume, and the loss per share, I assume.”). Nor, contrary
  to what the Claimants repeatedly argue, are we asserting that the Claimants’ only loss is dilution.
  We are not arguing this, but rather that the Claimants’ loss is the decline in the value of their
  property, their Africo common shares, reflected in the decline in Africo’s public share price.

          As discussed below, this sound, reliable, and concrete methodology demonstrates
  incontrovertibly that the total value of Africo was never more than a fraction of what the Claimants
  would have the Court believe is the value of the company’s sole material asset. And the impact of
  the offense on the Claimants’ shares – the property they actually owned – was no more than
  approximately $1.47 per share. Curtin Dec. Ex. 1 (Quadrant Report) at ¶¶ 5-6, 19.
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 16 of 39 PageID #: 1759
  CAHILL GORDON & REINDEL LLP


                                                           -16-



           A.       Africo’s Share Price Accurately Reflects Claimants’ Loss, Including Any Lost
                    Opportunities.

           The Supreme Court has made clear that when a company’s shares are traded in an efficient
  market, all publicly available information about the company and its assets is reflected in its share
  price. See, e.g., Basic, Inc. v. Levinson, 485 U.S. 224, 241-48 (1988) (“the market is performing
  a substantial part of the valuation process performed by the investor . . . [t]he market is acting as
  the unpaid agent of the investor, informing him that given all the information available to it, the
  value of the stock is worth the market price”) (citation omitted); see also In re Petrobras Securities,
  862 F.3d 250, 275-76 (2d Cir. 2017) (Garaufis, J.) (discussing the fraud on the market theory
  established in Basic). This includes information about the company’s business prospects and
  opportunities, since as this Court has recognized in the context of the MVRA, “[e]quity prices are
  a function of expected future earnings.” United States v. Gushlak, 2012 WL 1379627, at *9 n.16
  (E.D.N.Y. Apr. 20, 2012) (Garaufis, J.) (emphasis omitted); see Coburn v. Evercore Trust Co.,
  844 F.3d 965, 969 (D.C. Cir. 2016) (“a security price in an efficient market represents that market’s
  most accurate estimate of the value of a particular security based on its riskiness and the future net
  income flows that investors holding that security are likely to receive”) (internal citation and
  quotation marks omitted); Central National Bank of Mattoon v. U.S. Dep’t of Treasury, 912 F.2d
  897, 904 (7th Cir. 1990) (Posner, J.) (“[a] company’s prospects are impounded in the market price
  of its shares”); Abu Dhabi Commercial Bank v. Morgan Stanley & Co. Inc., 269 F.R.D. 252, 256
  (S.D.N.Y. 2010) (Scheindlin, J.) (“the price at which the security trades in [an efficient] market
  embodies all publicly available information concerning the issuer and its business prospects”); In
  re Executive Telecard Ltd. Sec. Litig., 979 F. Supp. 1021, 1027 n.3 (S.D.N.Y. 1997) (Brieant, J.)
  (“a ‘small-cap’ stock . . . moves in accordance with the market’s expectations and perceptions of
  its long term economic prospects . . . . Euphemistically, [such] stock[s] could be said to trade on
  ‘hope.’”).

          It is clear that Africo’s share price reflected the market value of its future opportunity to
  develop the Kalukundi project, since Africo’s only material asset was its interest in the rights to
  develop the property. As this property has never been developed and has never produced a single
  dollar of revenue, the fact that Africo’s stock had any value at all proves that the market was
  valuing Africo’s future prospects of developing the property. It could not have been valuing
  anything else. Moreover, as a publicly traded company, Africo frequently provided information
  to the investing public about its risks, prospects, and opportunities with respect to the Kalukundi
  project, allowing the market to accurately value these opportunities.19


  19
           See Curtin Dec. Ex. 27 (Africo 1Q 2007 Filing) at 5 (disclosing the Akam judgment, signed by Claimants
  Harwood and Theodoropoulos); Ex. 17 (Africo 2006 AIF) at 3 (stating that “[t]here is no assurance that the Kalukundi
  Property will prove to be economic,” certified by Claimant Harwood); Ex. 28 (Africo 1Q 2008 Filing) at 5 (noting
  that the continuing operations of the company and its sole asset, Kalukundi, were dependent upon “its ability to
  continue to raise adequate financing and to ultimately achieve profitable operations in the future,” signed by Claimant
  Dixon and certified by Claimant Harwood). Moreover, the TSX requires listed mining companies to follow certain
  requirements in their disclosures, including: reporting “[a]nalytical results . . . in a timely and responsible manner”;
  not disclosing exploratory results selectively; and correctly using the terms “resources” and “reserves” to describe
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 17 of 39 PageID #: 1760
  CAHILL GORDON & REINDEL LLP


                                                           -17-



          As confirmed by our experts, it is equally clear that the market for Africo shares on the
  TSX was efficient, and that the share price factored in all available information concerning the
  company, including its opportunity to develop the Kalukundi project, and the temporary loss and
  subsequent restoration thereof. “An efficient market is ‘one in which the prices of the [stock]
  incorporate most public information rapidly.’” Waggoner v. Barclays PLC, 875 F.3d 79, 94 (2d
  Cir. 2017) (quoting Teamsters Local 445 Freight Div. Pension, Fund v. Bombardier Inc., 546 F.3d
  196, 204 (2d Cir. 2008)), cert. denied, 138 S.Ct. 1702 (2018). In determining market efficiency,
  the Second Circuit has endorsed a “holistic analysis based on the totality of the evidence
  presented.” In re Petrobras, 862 F.3d at 277-78 (Garaufis, J.) (stating that the Second Circuit and
  the Supreme Court have “declined to define a precise evidentiary standard for market efficiency,
  but the Court’s opinions consistently suggest that the burden is not an onerous one”). In particular,
  the Second Circuit has stated that “[a]n event study that correlates the disclosures of unanticipated,
  material information about a security with corresponding fluctuations in price has been considered
  prima facie evidence of the existence of [] [the] causal relationship” which is the foundation of an
  efficient market. Teamsters, 546 F.3d at 207-08. Here, market and valuation expert Dr. Ronnie
  Barnes of Cornerstone Research has conducted such an event study and concluded that the market
  for Africo common shares during the relevant period was efficient.20 See Curtin Dec. Ex. 2
  (Expert Report of Ronnie Barnes, Ph.D. (the “Cornerstone Report”)) at ¶¶ 8, 60 (finding that Africo
  common shares traded in an efficient market from December 2006 through July 2008).

           The Government conducted a similar event study and concluded that “there is some reason
  to believe that Africo stock traded in an efficient market.” ECF 68 at 13 n.12. Additionally, the
  TSX, on which Africo shares traded, is one of the largest and most active stock exchanges in the
  world. See Curtin Dec. Ex. 2 (Cornerstone Report) at ¶ 35 & n.59 (“As of December 31, 2007,
  the TSX was the second largest equity exchange group in the world, the seventh largest exchange
  group in the world, and the third largest exchange.”). From April 2007 through November 2007
  (which encompasses the period during which Africo’s shares reacted to the dispute over its mining
  rights), the average weekly trading volume was well over 2% (see Curtin Dec. Ex. 2 (Cornerstone
  Report) at ¶ 40 & n.69), which the Second Circuit has stated justifies a “strong presumption” of
  market efficiency. See Waggoner, 875 F.3d at 91-92.21 Finally, the efficiency of the market and
  the reliability of its pricing of Africo’s shares is confirmed by the fact that Paradigm, after
  extensive diligence, and in the context of a transaction in which it would take $115 million in risk
  to purchase 35 million Africo shares, valued the company’s shares at approximately the publicly-
  traded market price. See Curtin Dec. Ex. 2 (Cornerstone Report) at ¶ 46.


  mineral assets per the definitions published by CIM. See Curtin Dec. Ex. 39 (Toronto Stock Exchange Disclosure
  Standards for Companies Engaged in Mineral Exploration, Development & Production (Aug. 2017)) at 4-6.
  20
           Event studies are “regression analyses that seek to show that the market price of the [relevant] stock tends to
  respond to pertinent publicly reported events.” Halliburton v. Erica P. John Fund, 573 U.S. 258, 280 (2014).
  21
            For comparison, shares of Revlon, a multinational company with a market capitalization of nearly $1 billion,
  had an average weekly trading volume of 1.1% over the past year. And it could not be seriously argued that the market
  is not efficiently valuing Revlon’s shares.
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 18 of 39 PageID #: 1761
  CAHILL GORDON & REINDEL LLP


                                                   -18-




          Due to the efficiency of the market and the reliability of its valuation of Africo and its sole
  material asset, Dr. Barnes has confirmed that the most accurate and reliable method for valuing
  Claimants’ loss is the loss in the value of their Africo shares caused by the offense. See Curtin
  Dec. Ex. 2 (Cornerstone Report) at ¶ 11 (“[A]n analysis of Africo’s public share price is the most
  accurate and reliable means of measuring Claimants’ loss, particularly as compared to a DCF
  valuation, which is based on subjective and deterministic inputs.”).

          B.      Courts In The Second Circuit Consistently Calculate Shareholders’ Losses
                  Under The MVRA As The Loss In The Publicly-Traded Price Of Their Shares.

           Courts have routinely applied the holding of Basic – that publicly traded share prices
  accurately reflect all available information concerning a company – in calculating restitution to
  shareholders under the MVRA. In fact, every MVRA case assessing losses to shareholder victims
  in this Circuit calculates loss in this way. See, e.g., Gushlak, 2012 WL 1379627, at *10 (ordering
  restitution in a securities fraud conspiracy based on submissions from the Government calculating
  shareholder victims’ losses using stock price analysis), aff’d 728 F.3d 184 (2d Cir. 2013); United
  States v. Hatfield, 2014 WL 7271616, at *12 (E.D.N.Y. Dec. 18, 2014) (Seybert, J.) (using “event
  windows” to calculate loss to securities fraud shareholder victims under the MVRA and stating
  “the efficient market theory is critical[,] [i]t counsels the Court that the market digests events
  quickly and completely”); United States v. Schwamborn, 2012 WL 6050561, at *3 (E.D.N.Y. Dec.
  3, 2012) (Feuerstein, J.) (decline in share price is the appropriate measure of restitution where “the
  victims’ loss on the stock is solely attributable to the fraud”); see also United States v. Stein, 846
  F.3d 1135, 1158 (11th Cir. 2017) (Pryor, J., concurring) (“The Second and Sixth Circuits have
  recognized that in appropriate cases the government may employ the Basic presumption to
  establish actual loss under [the U.S. Sentencing Guidelines] or the MVRA.”). As Judge Seybert
  noted in an MVRA case, “[r]egardless of whether the loss-inducing event is a corrective disclosure
  or a materialization of risk [as is the case here], demonstrating shareholder losses involves
  measuring the share price decline attributable to the announcement of that event.” Hatfield, 2014
  WL 72716716 at *3.

          The Claimants say nothing about this well-settled and controlling authority, since they
  ignore altogether the fact that they owned Africo common shares, not Africo’s assets. They
  naturally prefer the fiction that they owned Africo’s mining interests, since it enables them to
  inflate their claimed losses by manipulating the inputs into the highly subjective and imprecise
  valuation methodology they advance. When valuing companies, courts have routinely rejected the
  Claimants’ methodology – the DCF method – in favor of objective market-based valuations. As
  Judge Easterbrook of the Seventh Circuit has noted, “the price of stock in a liquid market is
  presumptively the one to use in judicial proceedings” to value a company. Metlyn Realty Corp. v.
  Esmark, Inc., 763 F.2d 826, 835 (7th Cir. 1985). This is because “[m]arket prices are typically
  viewed [as] superior to other valuation techniques because, unlike, e.g., a single person’s
  discounted cash flow model, the market price should distill the collective judgment of the many
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 19 of 39 PageID #: 1762
  CAHILL GORDON & REINDEL LLP


                                                             -19-



  based on all the publicly available information about a given company and the value of its shares.”
  DFC Global Corp. v. Muirfield Value Partners LP, 172 A.3d 346, 369-70 (Del. 2017) (Strine,
  C.J.); see Dell Inc. v. Magnetar Global Event Driven Master Fund Ltd., 177 A.3d 1, 24 (Del. 2017)
  (“[T]he price produced by an efficient market is generally a more reliable assessment of fair value
  than the view of a single analyst, especially an expert witness who caters her valuation to the
  litigation imperatives of a well-heeled client.”); In re Iridium Operating LLC, 373 B.R. 283, 293
  (Bankr. S.D.N.Y. 2007) (Peck, J.) (“[T]he public trading market constitutes an impartial gauge of
  investor confidence and remains the best and most unbiased measure of fair market value and,
  when available to the Court, is the preferred standard of valuation.” (citation omitted)); J. Macey
  & J. Mitts, Asking the Right Question: The Statutory Right of Appraisal and Efficient Markets, 74
  BUS. LAWYER 1015, 1016 (2019) (“Recently, courts in Delaware explicitly have embraced the
  [efficient capital markets hypothesis] and have correctly observed that it is methodologically and
  analytically superior to discounted cash flow (‘DCF’) analysis as a means for determining fair
  value in appraisal proceedings.”). “[E]ven prices produced in an inefficient market are a more
  reliable assessment of fair value than the wildly divergent predictions of an expert witness who
  tailors his or her valuation to the litigation imperatives of his or her client.”22 Id. at 1047 (emphasis
  added).

          International arbitration tribunals, often the forum for complex mining valuation disputes,
  are also in agreement. Where a property lacks a record of operating results – which is indisputably
  the case here –the DCF method of valuation has been deemed speculative and improper, and
  tribunals prefer to use a market-based analysis. See, e.g., Rusoro Mining Ltd. v. Venezuela, ICSID
  Case No. ARB(AF)/12/5, Award, Aug. 22, 2016 ¶ 785 (declining to use the DCF method to value
  gold mines in Venezuela – which has the same expropriation risk as the DRC – and stating that
  the DCF method was inappropriate due to the absence of a historical record of financial
  performance and the uncertainty of financing for new development); Khan Resources v. Mongolia,
  PCA Case No. 2011-09, Award, Mar. 2, 2015 ¶ 393 (refusing to apply DCF even to a mine with
  proven mineral reserves, since it was still “far from certain . . . whether the mine would actually
  have reached production [and] if it did, on what terms the parties would have participated in the
  venture”).23


  22
           See also Curtin Dec. Ex. 2 (Cornerstone Report) at ¶ 31 (“The bottom line is that although the market may
  not be perfectly efficient, there is no evidence that any other pricing mechanism works consistently better.”) (citing
  Cornell, Corporate Valuation: Tools For Effective Appraisal And Decision Making, 1993, Business One Irwin, Inc.,
  at 46).
  23
           Arbitration tribunals outside the mining context have also found DCF models inappropriate for valuing
  developing businesses since a lack of concrete inputs leads to “contingent and indeterminate” results. Southern Pacific
  Properties v. Arab Republic of Egypt, ICSID Case No. ARB/84/3, Award, May 20, 1992 ¶ 188-89 (“DCF . . . [was]
  not appropriate . . . because the project was not in existence for a sufficient period of time to generate the data necessary
  for a meaningful DCF calculation”); see also Vecchi v. The Arab Republic of Egypt, INCSID Case no. ARB/05/15,
  Award, Jun. 1, 2009, ¶ 570 (noting “the wisdom in the established reluctance of tribunals such as this one to utilise
  DCF analyses for ‘young’ businesses lacking a long track record . . . where the business is still in its relatively early
  development phase”).
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 20 of 39 PageID #: 1763
  CAHILL GORDON & REINDEL LLP


                                                  -20-



          The tribunal in Khan Resources explained that “[a]bsent countervailing factors, [market
  capitalization] should be the simplest and most accurate reflection of the value of the Claimants’
  interest in the [project] and is preferable to the approximations and estimations provided by the
  DCF and market comparables methodologies, which are used in the absence of an accurate
  valuation.” PCA Case No. 2011-09, Award, March 2, 2015, ¶ 400-01 (using a market-based offer-
  to-purchase valuation methodology (similar to the Paradigm Transaction valuation) due to certain
  factors diminishing the reliability of the market capitalization approach); see also Rusoro, ICSID
  Case No. ARB(AF)/12/5, Award, Aug. 22, 2016 ¶¶ 785, 789 (peak market capitalization has “no
  subjectivity in its calculation”); Crystallex International Corporation v. Bolivarian Republic of
  Venezuela, ICSID Case No. ARB(AF)/11/2, Award, Apr. 4, 2016 ¶¶ 889-95, 916-17 (Venezuelan
  gold deposit arbitration award concluding that the “stock market method . . . provides a reasonable
  and reliable basis to quantify the Claimant’s damages”).

          Indeed, the DCF method is generally viewed as reliable only when it yields a result that is
  consistent with a market price analysis, since “[a] company’s stock price is an ‘ideal datapoint’ for
  determining value” and “DCF ‘methodology has been subject to criticism for its flexibility.’” In
  re Iridium, 373 B.R. at 293, 346-47, 351 (citations omitted) (calling into question experts who
  “elected not to test and validate their valuation opinions by utilizing any accepted methodologies
  other than the discounted cash flow approach to value, and [who] based their opinion on restated
  cash flow projections that were tailored for litigation purposes well after commencement of [the]
  adversary proceeding”); see In re Bachrach Clothing, Inc., 480 B.R. 820, 866-67 (Bankr. N.D. Ill.
  2012) (“the DCF method is subject to manipulation and should be validated by other approaches”);
  Metlyn Realty Corp., 763 F.2d at 835-36 (finding the DCF model outcome consistent with the
  stock price and other valuation methods, and noting “[t]he price of an actively traded stock . . . is
  [] an unusually reliable source of information”).

           The Government agrees that a share price loss calculation “would seemingly reduce
  speculation and subjective factors regarding the value of the mining rights vis-à-vis attempting to
  value the Kalukundi mine itself,” and its sole stated reason for not endorsing a share price analysis
  is that it is “not aware of a single case where . . . share price analysis was utilized to calculate
  damages in a case such as this, specifically, where property damage was indirectly caused to
  shareholders by virtue of theft, damage or loss of an underlying corporate asset.” ECF 68 at 14.
  But this confuses the cause of the harm (“by virtue of theft” etc.) with the property at issue, only
  the latter of which is relevant under the MVRA. In other words, regardless of how the harm to the
  Claimants’ property was caused, the fact remains that the only property they ever owned consisted
  of common shares of Africo, and there is a long and completely consistent line of precedent
  holding that the way to value this property is its publicly-traded share price. In fact, we have not
  found a single MVRA case in which a court has awarded the shareholders of a public corporation
  the value of an asset owned not by them, but by the corporation, as the Claimants urge the Court
  to do here. Nor have we found, and the Claimants and the Government have not cited, a single
  MVRA case in which losses to shareholders are assessed using Claimants’ discounted cash flow
  method.
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 21 of 39 PageID #: 1764
  CAHILL GORDON & REINDEL LLP


                                                             -21-



          In short, it is Claimants’ DCF approach that lacks any precedent, and there is ample – and
  controlling – precedent for valuing the damage to Claimants’ only property, their Africo common
  shares, by determining the loss to the value of their shares caused by the offense.

           C.        Calculation Of Loss To Claimants’ Property

          Determining the loss to each Claimant’s Africo common shares caused by the offense
  involves a straightforward calculation: the value of Africo shares but for the offense, less the value
  of Africo shares after the offense, times the number of shares owned by that Claimant. See 18
  U.S.C. 3663A(b)(1)(B) (requiring calculation of “the value of the property on the date of the
  damages, loss, or destruction . . . less the value (as of the date the property is returned) of any part
  of the property that is returned”). Because the MVRA requires that restitution be the greater of
  the value of the victim’s property at the time of the offense and at the time of sentencing (less the
  value of the property returned), the value of the property must be calculated as of both of those
  periods.

         Dr. Daniel Flores of Quadrant Economics, an expert in the valuation of mining companies
  and their assets, has set forth these calculations in a detailed report. See Curtin Dec. Ex. 1
  (Quadrant Report). Dr. Flores’s calculations, which comport with the MVRA and the
  aforementioned case law, are summarized below.

                     1.       Loss At The Time Of The Offense

          Prior to April 27, 2007 – the date Africo disclosed the dispute over its interest in the mining
  rights – the market (and Paradigm) priced Africo’s shares based on its undisputed interest in the
  rights to develop the Kalukundi property. The market price of Africo stock at the close of trading
  on April 26, 2007 was $3.39 per share. This is the value of the Claimants’ property but for the
  offense, at the time of the offense.

           The Court must then subtract the value of the property retained by the Claimants after the
  offense, in other words the value of their shares after the market fully factored in the judicial sale
  of the mining rights. See 18 U.S.C. § 3663A(b)(1)(B)(ii) (requiring the deduction of the “value
  (as of the date the property is returned) of any part of the property that is returned”). In determining
  the impact of negative information on share price, courts use the average price of the stock during
  the 90-day period following the disclosure of the negative news.24 Here, the maximum negative

  24
            “For the purposes of restitution, courts in this Circuit estimate the amount of financial loss suffered by victims
  of a criminal securities fraud in essentially the same way that they calculate damages in a civil securities fraud case.”
  Gushlak, 2012 WL 1379627, at *1; see also Hatfield, 2014 WL 7271616, at *3 (“demonstrating shareholder losses
  involves measuring the share price decline attributable to the announcement of that event”). The Private Securities
  Litigation Reform Act of 1995 contains a “bounce back” provision that informs the calculation of damages in civil
  securities cases and provides that the market’s valuation of negative news is the mean share price of the 90-day period
  after the negative news hits the market. See 15 U.S.C. § 78u-4(e). The “bounce-back” rule recognizes that the market
  may have an initial shock reaction to negative news, but it then factors the news more rationally in the next few weeks.
  The Sentencing Guidelines’ “modified rescissory” method (“MRM”) closely mirrors the bounce-back provision in
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 22 of 39 PageID #: 1765
  CAHILL GORDON & REINDEL LLP


                                                           -22-



  impact of the judicial sale on Africo’s share price was on August 13, 2007, when Africo announced
  that it had lost its appeal of the sale.25 During the 90-day period following that event, the average
  price of Africo shares was $1.92 per share. See Curtin Dec. Ex. 1 (Quadrant Report) at ¶¶ 5, 19.
  This share price decline reflects the market’s valuation of Africo’s loss of its interest in the mining
  rights, and any lost opportunity to develop and profit from the Kalukundi property. 26

          Giving the Claimants the benefit of all doubts, and assuming that the entire share price drop
  was directly caused by the offense and not by other exogenous factors,27 the Claimants’ maximum
  loss per share was $3.39 minus $1.92, or $1.47 per share.

          However, simply multiplying the loss per share by the aggregate number of shares the
  Claimants purport to own does not yield the restitution figure. This is because until the Claimants
  disclose when their clients purchased and sold their shares, at what prices, and in what quantities,
  it cannot be determined whether each Claimant suffered the full potential loss of $1.47 per share.28
  For example, a Claimant that purchased its shares on May 10, 2007 would have done so at $1.99
  per share, and experienced a loss of only $0.07 per share ($1.99 less $1.92). And a Claimant that
  purchased its shares in early 2008 would have done so with knowledge that Africo’s interest in the
  mining rights was disputed, would have suffered no loss because the purchase price already
  reflected the full impact of the offense on the mining rights, and indeed would only have gained
  when those rights were restored by the Camrose Transactions and Africo’s share price increased.
  See Curtin Dec. Ex. 1 (Quadrant Report) at ¶ 20 & n.24 (purchasers after the public disclosure of
  the dispute over the mining rights are “gamblers”). These individualized reductions based on the
  dates and prices of Claimants’ share purchases and sales are mandatory under the MVRA, since
  each victim is only entitled to recover their “actual loss caused by the scheme.” Calderon, 944
  F.3d at 94 (internal quotation marks and citation omitted); see also Catoggio, 326 F.3d at 328.

         In addition, Claimants’ counsel have acknowledged that some of their clients cannot state
  with any certainty when they purchased their Africo shares or at what price, and have no
  documentation showing this information. See Jan. 28, 2020 Tr. at 89-90. These Claimants cannot

  calculating loss for the purpose of determining the offense level and Guidelines sentencing range. See U.S.S.G. §
  2B1.1, cmt. (3)(F)(ix) (2019).
  25
          See Hatfield, 2014 WL 7271616, at *12 (likewise using “event windows” to calculate loss to securities fraud
  shareholder victims under the MVRA).
  26
            It appears the Government has calculated a loss to Africo’s total outstanding shares (not only Claimants’
  shares) by adding the loss to Africo’s share price after the April 2007 announcement of the judicial sale, with the loss
  after the appellate defeat. This is double-counting. Under this methodology, every time Africo’s shares recovered
  slightly during this period and then declined, it would be a separate “loss,” which would grossly overstate Claimants’
  actual loss per share.
  27
          See United States v. Gushlak, 2011 WL 782295 at *7 (E.D.N.Y. Feb. 24, 2011) (Garaufis, J.) (restitution
  must exclude the impact of exogenous factors on share price).
  28
           On January 28, 2020, Judge Bloom ordered the Claimants to produce to the Government, by February 28,
  2020, individualized and anonymized information relating to each Claimant’s acquisition and disposition of their
  Africo shares (including the prices and quantities of the same), as well as each Claimant’s purported loss.
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 23 of 39 PageID #: 1766
  CAHILL GORDON & REINDEL LLP


                                                   -23-



  receive restitution, since it would be improper under the MVRA to award restitution to Claimants
  who cannot establish their actual loss. See Catoggio, 326 F.3d at 328-29 (“[T]he district court did
  err . . . in ordering restitution in an amount that may not represent actual losses to those victims”).

                  2.      Loss At The Present Day

         The starting point for calculating the value of the Claimants’ shares as of the present is the
  same as the starting point for calculating their loss at the time of the offense – the $3.39 per share
  value of their property but for the offense.

          The MVRA then requires the Court to determine the value of that property – the Claimants’
  Africo shares – as of the present. Dr. Flores determined this by using an established index of
  mining companies similar to Africo – the Solactive Global Copper Miners Total Return Index –
  which indicates that such companies experienced an overall decline in share value of 50% since
  the time of the offense. See Curtin Dec. Ex. 1 (Quadrant Report) at ¶ 25. As Dr. Flores notes, this
  estimate may be overly generous to Africo and the Claimants, since a company with no track
  record and a single asset in the DRC likely would have underperformed in comparison to other
  more established mining companies. Id. at ¶ 25 n.31. However, giving Claimants the benefit of
  this very real doubt, the value of their shares but for the offense would have declined similarly by
  50%, from $3.39 per share in 2007, to $1.69 today. Id. at ¶ 25 (Figure 2).

         The MVRA then directs that the value that was realized by the Claimants be subtracted
  from the present-day value of their shares. The Court will not have this information until the
  Claimants submit the required data concerning when and at what price each of them sold their
  Africo shares. However, if the average price at which the Claimants sold their shares was $0.77
  per share, the share price involved in the 2016 going-private transaction, the Claimants’ loss per
  share would be $0.92 ($1.69 minus $0.77). Id. at ¶ 26.

          Because the Claimants’ loss would be greater at the time of the offense ($1.47 per share –
  a maximum subject to mandatory individualized reductions as indicated), the MVRA requires that
  this figure be used for restitution purposes. See 18 U.S.C. § 3663A(b).

  II.     The DCF Methodology Is Flawed and Unreliable, As Demonstrated By The Widely
          Divergent Results Yielded By Claimants’ And The Government’s Inputs.

         Rather than identifying their individualized shareholdings and valuing their shares in
  Africo, which is what they actually owned, the Claimants advance a DCF valuation of the
  Kalukundi project, property they never owned. The fiction put forth by Claimants – that they
  owned the mining rights – is compounded by numerous flaws in their DCF model and the inputs
  they use. The fallacy of the Claimants’ inputs, and the subjective and speculative nature of using
  a DCF model to value a non-producing, undeveloped project, are made clear by the fact that the
  Government, using the same model, arrives at a value for the entire Kalukundi project (not just
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 24 of 39 PageID #: 1767
  CAHILL GORDON & REINDEL LLP


                                                           -24-



  Africo’s share) of less than half – and two hundred million dollars less than – the Claimants’
  value.29 As discussed below, both figures are grossly inflated.30

           A.       Courts And International Tribunals Have Found DCF Models Unduly
                    Speculative And Unreliable In Valuing Undeveloped Businesses, Preferring
                    Market-Based Valuations.

         In its submission, the Government recognized the inherent risks of relying solely on a DCF
  model for a judicial valuation of an undeveloped project like Kalukundi:

           While the DCF method may provide a means to assess the potential value of the
           Kalukundi mining rights, it is also limited by the reliability and accuracy of the
           various inputs utilized to estimate the revenues, costs, risks and resulting cash
           flows. Adjustments to certain inputs can have a significant effect on the concluded
           value. Further, because the Kalukundi mine remains undeveloped, no historical
           results exist on which to support estimates of future cash flows.

  ECF 68 at 5-6 (emphasis added).

          As discussed, courts and international arbitration tribunals have repeatedly rejected DCF
  valuations of undeveloped or non-producing businesses as unreliable. See Section I.B., supra; see
  also United States v. 400 Acres of Land, 2019 WL 4120802, at *5-6 (D. Nev. Aug. 29, 2019) (DCF
  approach was “inappropriate in this case because the [p]roperty was not generating any income on
  the date of taking and had not generated any income for 60 years”); Huff Fund Investment
  Partnership v. CKx, Inc., 2013 WL 5878807, at *1 (Del. Ch. Nov. 1, 2013) (“the unpredictable
  nature of the income stream from the company’s primary asset render[ed] the apparent precision
  of the expert witnesses’ cash flow valuation illusory”). So have leading academics. See Macey &
  Mitts at 1044-45 (“Bradford Cornell, a foremost authority on market efficiency, observes in his
  seminal treatise on corporate valuation that DCF models must be treated with caution and
  skepticism because such models are ‘easily abused.’ Further, because ‘value can be created out of
  thin air by optimistic forecasting . . . the weight applied to a [DCF model] forecast should be


  29
           Additionally, Claimants’ valuation of the entire Kalukundi project declined over $500 million between 2017
 and 2019, using the work of the same expert, the same model, and the same project. And a 2008 valuation of the project
 by the Claimants’ expert’s firm was a fraction of both of these calculations. ECF 68-9 at ii (valuing the entire project
 at $102.6 million). The utter lack of consistency in the numerous competing DCF values for the same project are a
 stark indication of how unreliable this methodology is. Moreover, as Cornerstone notes, the fact that all of these
 valuations differ dramatically from the market’s assessment of the value of Africo shows that Claimants’ “assumptions
 about the firm’s cash flows are wrong.” See Curtin Dec. Ex. 2 (Cornerstone Report) at ¶ 27 (“Stock prices aggregate
 information of many investors. Therefore, if [the] valuation disagrees with the stock’s market prices, it is more likely
 an indication that [the] assumptions about the firm’s cash flows are wrong.”) (citing Berk & DeMarzo, Corporate
 Finance, 3d Ed. at 302 (2014)).
  30
           Like the Government, OZ Africa agrees that any valuation that assumes a fully developed mine ignores the
  directives of the Court, and “is highly speculative and ignores the practical realities.” ECF 68 at 6 n.5.
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 25 of 39 PageID #: 1768
  CAHILL GORDON & REINDEL LLP


                                                         -25-



  directly proportional to the confidence that can be placed in the cash flow forecasts’”) (citations
  omitted).

            These tribunals and economists uniformly recognize “that actual prices generated in the
  market are an unambiguously superior methodology for determining fair value than is the DCF
  analysis. DCF calculations are highly subjective, and courts have expressed frustration with the
  wildly divergent views of competing experts who often arrive at wildly different valuations for
  companies when employing a DCF analysis.” Macey & Mitts at 1032. Given the consistent
  rejection of the DCF model in valuing undeveloped projects like Kalukundi, and the overwhelming
  support for a market-based approach, Claimants’ and the Government’s DCF methodology fails
  to meet the standard of a “sound methodology” necessary for the calculation of a restitution award
  in this case. See Gushlak, 728 F.3d at 196 (“the MVRA requires [] a reasonable approximation of
  losses supported by a sound methodology”); Tanner, 942 F.3d at 67 (vacating district court’s
  restitution order and stating “the ‘restitution ordered must be tied to the victim’s actual, provable,
  loss,’ . . . and the amount of restitution ordered must reflect a ‘reasonable approximation of losses
  supported by a sound methodology’”) (citations omitted).

          B.       Claimants’ And The Government’s DCF Valuation Inputs Are Flawed And
                   Contrary To Industry Standards, Yielding Demonstrably Inflated Valuations.

           If the precedents were to be ignored and the DCF method used, serious flaws in the
  Claimants’ and the Government’s DCF calculations would remain. The Claimants’ DCF
  valuations, exceeding by two to nine times the Government’s valuation, are flagrantly inflated for
  litigation, inaccurate, and ignore industry standards. Of the five most significant inputs used by
  the Claimants’ expert Dr. Neal Rigby in his DCF model – (1) mineral volume; (2) discount rate;
  (3) capital costs; (4) royalty rate and taxes; and (5) commodity prices – the Government rejects the
  latter four, and only adopts Dr. Rigby’s mineral volume due to the Government’s lack of its own
  mining expert.31 ECF 68 at 6, 9. In fact, as confirmed by renowned industry experts Graham
  Clow and Richard Lambert of the mining firm Roscoe Postle Associates Inc. (“RPA”), and Dr.
  Flores of Quadrant, all of Dr. Rigby’s material inputs are flawed – he has disregarded industry
  standards in his estimate of economically viable mineral volume; his mineral recovery rate is
  significantly overstated; his discount rate ignores the realities of the Kalukundi project and mining
  in the DRC; his estimated capital costs are far too low; and he did not properly apply the relevant
  tax rates payable to the DRC government.

         Economically Viable Mineral Volume. The DCF value of a mining project depends in
  part on the amount of economically viable mineral resources that can realistically be mined and
  sold. As Quadrant and RPA explain, the value of a mining project cannot be based merely on the
  tonnage of ore determined to be in the ground, but rather the tonnage that makes economic sense



  31
            In his 2019 report, Dr. Rigby reduced his 2017 volume estimate to 13.9 million, but the Government did not
  take this into account in its DCF calculation.
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 26 of 39 PageID #: 1769
  CAHILL GORDON & REINDEL LLP


                                                  -26-



  to mine. See Curtin Dec. Ex. 3 (Expert Report of Dr. Graham Clow and Richard Lambert (the
  “RPA Report”)) at ¶ 17.

          As RPA further notes, Dr. Rigby’s use of the 13.9 million Mt mineral estimate in the 2013
  report by AMEC is flawed because he treats this entire quantity as equally profitable, making no
  distinction between inferred resources – resources that are not reliable and have to be discounted
  – and other better defined resources. Id. at ¶ 20. Of the resources classified in the AMEC report,
  nearly half were designated as inferred. Dr. Rigby has almost certainly included at least some of
  these inferred resources in his mining plan, but has made no effort to properly discount them in his
  DCF model. As RPA notes, because of Dr. Rigby’s failure to properly account for inferred
  resources, his use of the 13.9 million Mt estimate overstates the volume of economically viable
  mineral resources. See id. at ¶ 17.

          Ultimately, because the data underlying the 2013 AMEC Report has not been made
  available to RPA, RPA has determined that it is virtually impossible, without this data, to make a
  reliable estimate of the economically viable mineral volume based on the information Dr. Rigby
  used. But in the absence of other options, RPA has assumed Dr. Rigby’s mineral volume estimate
  – 13.9 million Mt (while maintaining serious concerns about its accuracy) – in order to address the
  additional flaws in his DCF methodology. See id. at ¶¶ 17, 131. If anything, the forced reliance
  on an unsubstantiated and flawed mineral volume, a major input into the DCF analysis, only
  demonstrates the inherent lack of reliability of the methodology in general, and of Dr. Rigby’s
  approach in particular.

          Mineral Recovery Rate. The mineral recovery rate is the percentage of mineral resources
  that can practicably be mined. As RPA notes, Dr. Rigby has ignored one of the most basic tenets
  of mining – resources become more difficult and expensive to extract the deeper they are
  underground. Dr. Rigby has not accounted for this increase in cost and has simply assumed that
  all mineral resources on the Kalukundi property could be extracted at the same cost, using the same
  procedure.

          RPA has corrected Dr. Rigby’s errors and reduced the recovery rate of economically viable
  minerals accordingly, from 90% to 69% for copper, and 70% to 56% for cobalt. See id. at ¶ 164.
  Quadrant estimates that using the correct recovery rates, even without correcting Dr. Rigby’s other
  errors, would reduce the Claimants’ DCF value of the Kalukundi project by $155 million, or over
  40%. See Curtin Dec. Ex. 1 (Quadrant Report) at ¶ 41.

          Terminal Value. The “terminal value” is the residual value of a business’s assets after its
  cash flows have been exhausted. Dr. Rigby has assigned such a “terminal value” of $21 million
  to theoretical mineral resources not included in his mining plan. However, as RPA and Quadrant
  both note, the concept of a terminal value has no place in a DCF analysis of a mining property.
  This is because theoretical “leftover” resources have no value since they are so far below ground
  and so uncertain in quantity that it would not be economically viable to extract them, if they even
  did exist. Curtin Dec. Ex. 3 (RPA Report) at ¶ 197. Again, Dr. Rigby assumes that these
  hypothetical resources could be extracted at the same cost as the rest of the resources in his mining
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 27 of 39 PageID #: 1770
  CAHILL GORDON & REINDEL LLP


                                                          -27-



  plan, an assertion that, RPA notes, makes no sense because these supposed “terminal value”
  resources are well beyond the depth of Dr. Rigby’s mining plan, and the recovery rate of such
  minerals is 0% to 5%. Accordingly, the $21 million Dr. Rigby ascribes to these “terminal value”
  resources must be deducted from his DCF valuation.

         The Government, relying only on Dr. Rigby’s 2017 DCF model, also ascribes value to
  these “terminal value” resources. The Government’s DCF model calculates a value of $22.9
  million for these resources, which must be deducted from the Government’s DCF valuation.32

          Discount Rate. Another variable to which the DCF model is highly sensitive is the
  discount rate – a reduction applied to the projected cash flow to account for risks inherent in the
  project, including those related to its geographic location and other variables. For example, an
  investor or prospective purchaser is much less likely to take risk on a project in the DRC, where
  the government frequently renegotiates or reclaims mining rights,33 than in the United States or
  Canada where the government is stable and legal recourse is dependable. Nor is an investor or
  purchaser likely to be attracted to a start-up company and an undeveloped project with no record
  of revenues. These risks necessarily reduce the value of a project, which is reflected in the discount
  rate.

           As the Government has recognized, the Claimants’ use of a 12% discount rate ignores the
  realities of doing business in the DRC and the risks involved in a mining project still in its infancy.
  ECF 68 at 8 (The Government’s expert “is familiar with the application of discount rates and
  believes that a discount rate in excess of 12% is too low, particularly for an undeveloped
  commodities mine in a high-risk country.”). In fact, the Claimants’ 12% discount rate is the rate
  that would apply if the Kalukundi project were an established project in the United States or
  Canada. For example, the State of Arizona Department of Revenue has specified a “base discount
  rate” of 12% for mining properties located in the state, based on a number of industry, expert, and

  32
           Dr. Rigby makes a number of additional material mistakes in his mine plan analysis for the Kalukundi Project,
  which are detailed in the RPA Report. See Curtin Dec. Ex. 3 (RPA Report) at ¶ 132 (Dr. Rigby’s mine optimization
  plan uses an incorrect pit design resulting in inflated economics); id. at ¶¶ 20, 146 (Dr. Rigby’s production plan does
  not appropriately account for the higher capacity production plant he wishes to use, leading to drastically understated
  capital costs).
  33
           In 2005, the DRC tasked a parliamentary commission known as the Lutundula Commission with reviewing
  mining contracts signed between 1996-2003. The Report found that “dozens of contracts [signed during the Congo
  wars between 1996 and 2003] are either illegal or of limited value for the development of the country and []
  recommend[ed] their termination or renegotiation.” See Curtin Dec. Ex. 40 (Press Release, Human Rights Watch, DR
  Congo: End Illegal Exploitation of Natural Resources (Feb. 19, 2006)); see also Curtin Dec. Ex. 41 (Kapdwadi F.
  Lukanda, Renegotiating Investment Contracts: the Case of Mining Contracts in Democratic Republic of the Congo, 5
  Geo. Mason J. Int’l Com. Law 301, 350-51 (2014) (noting that out of 63 mining agreements reviewed by another DRC
  Commission, 40 were recommended to be renegotiated and 23 were recommended to be cancelled). In 2018, the DRC
  government also stated its intention to renegotiate various contracts. See Curtin Dec. Ex. 42 (Barbara Lewis, Congo’s
  Gecamines wants to revise contracts with mining partners, REUTERS, Feb. 5, 2018) (“Democratic Republic of Congo’s
  state mining company Gecamines said… it wanted to renegotiate contracts with its international partners this year to
  give the state a bigger share of the revenues”).
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 28 of 39 PageID #: 1771
  CAHILL GORDON & REINDEL LLP


                                                          -28-



  agency sources and “the appraisal experience of the Department.” Curtin Dec. Ex. 43 (Arizona
  Department of Revenue, Property Tax Division, Appraisal Manual for Centrally Valued Natural
  Resource Property for Valuation Year 2011, Tax Year 2012 (Mar. 15, 2010)) at 2.7. In contrast,
  discount rates of between 26% to 31% are used for projects in the DRC and elsewhere in central
  Africa. See Curtin Dec. Ex. 44 (Asa Resource Group Plc. 2016 Annual Report) at 111
  (multinational mining company used a 27% discount rate to value its SEMKHAT (copper) and
  Zani Kodo (gold) mining projects in the DRC); Ex. 45 (Serafino Capoferri, CRU Group Study
  (Feb. 12, 2014)) at 2 (calculating DCF discount rates based on OECD rankings, and assigning a
  discount rate of 26% to 31% to high-risk countries including the DRC). On this basis alone,
  Claimants’ DCF valuation must be rejected as unsound.34

          The Government’s DCF model uses a 20.5% discount rate, but the Government’s expert,
  Stout Risius Ross, LLC (“Stout”), states that a rate of “at least 26%” would be “an appropriate
  discount rate to employ assuming the project was financed entirely by equity as opposed to a
  combination of debt and equity.” ECF 68 at 9. In fact, Africo stated in all of its annual public
  filings that there was no guarantee it would be able to secure financing of any kind, and Africo
  consistently relied upon 100% equity financing in its financial models for the development of the
  Kalukundi project. See Curtin Dec. Ex. 17 (Africo 2006 AIF) at 3 (“In order to develop the
  Kalukundi Project in accordance with the Feasibility Study . . . Africo will be required to secure
  additional equity and debt financing. There can be no assurance that Africo will be successful in
  its endeavours.”); id. at 13 (“There can be no assurance that such additional financing will be
  available to Africo or, if it is, that it will be offered on acceptable terms.”); id. at 11 (“[t]he current
  financial models are based on the scenario of 100% equity financing for the project” and “[n]o
  allowance has been made in the model for the effects and levels of debt financing available or
  required”).35 The Claimants’ expert’s firm acknowledged the same in 2008. See ECF 68-9 (2008
  SRK Report) at 42 (“If [debt finance] has to be used to demonstrate the economic viability of a
  project, one has to critically assess whether the project is really worth pursuing. SRK believes that



  34
            Nor can the 2008 internal OZ Africa memorandum cited by the Claimants and the Government be used to
  support a 12% discount rate. As is clear from that memorandum, the 12% base discount rate it used did not account
  for DRC country risk, a required component of an accurate final discount rate. The additional country risk was
  reflected in a high (45% to 55%) internal rate of return that, according to the memorandum, would have been required
  to justify an investment in a DRC project. See Curtin Dec. Ex. 49 (July 23, 2008 OZ Africa Internal Memorandum
  (“2008 OZ Africa Memo”)) at OZ AFRICA-000077. The Claimants and Dr. Rigby’s uncritical use of the
  memorandum’s base discount rate – rejected by the Government – therefore omits the required country risk premium.
  35
            See also Curtin Dec. Ex. 8 (Africo 2007 AIF) at 4, 13 (same); Ex. 7 (Africo 2008 AIF) at 4, 20 (same); Ex.
  9 (Africo 2009 AIF) at 4, 23 (same); id. at 19 (“Significant additional debt and/or equity funding is required to bring
  the Kalukundi Property into production. Due to the current economic environment, there can be no guarantee that
  such financing will be available at economic terms to enable the Kalukundi Property to be developed.”); see also
  Curtin Dec. Ex. 46 (Sept. 17, 2008 Ltr with Report) at 7, 73 (RSG Global Technical Report (Revised) on the Kalukundi
  Project (dated as of July 2008), which was submitted to securities regulators by Africo on September 17, 2008, states
  that the financial models underlying RSG’s valuation of the Kalukundi Project “are based on the scenario of 100%
  equity financing for the Project”).
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 29 of 39 PageID #: 1772
  CAHILL GORDON & REINDEL LLP


                                                          -29-



  the use of [debt finance] in the evaluation of the Kalukundi project even at a feasibility study stage
  of development is not appropriate.”).

          Using Stout’s 26% equity financing discount rate alone would decrease the Government’s
  DCF valuation – for the entire project and using the inflated mineral volume the Government
  adopted from Dr. Rigby’s 2017 report – to approximately $100 million.36 Africo’s (not
  Claimants’) share of this figure would be approximately $72 million, and the Claimants’ share
  would be approximately $46.8 million.37 The correct discount rate could be higher still when
  properly accounting for the very real risk that the Kalukundi mining rights could be revoked at any
  time because Africo failed to perform numerous contractual conditions – including providing
  adequate financing for the Kalukundi project38 – and that in all events the rights were set to expire
  in 2021, with no assurance that they would be renewed.39 Additional project-specific risks
  included the need to relocate an entire village and regional power lines,40 both of which sit on
  proposed drilling sites. These would further increase the risks and costs of the project, and
  therefore the correct discount rate as well.

          Notwithstanding these additional risks, Quadrant has independently calculated a highly
  conservative discount rate of 24%. See Curtin Dec. Ex. 1 (Quadrant Report) at ¶ 119. If this
  discount rate correction alone is made to SRK’s 2019 valuation, the DCF value of the Kalukundi
  project would be reduced by nearly 75%, to $100.8 million, of which Africo’s share (accounting
  for the carried interest issue) would be $43.8 million. Id. at ¶ 117 & n.164.

         Capital Costs. The DCF value of any mining project also must take into account the costs
  of development, or capital costs. The Government corrected Dr. Rigby’s 2017 capital cost estimate



  36
          See ECF 68-10 (Government’s discount rate sensitivity table showing that with all other variables unchanged,
  a 25% discount rate under Stout’s model would yield a project value of approximately $109 million.).
  37
           As discussed below, this figure would have to be further discounted by the mandatory statutory reduction for
  the value of the property returned, meaning the value of the Kalukundi rights when Africo regained them as a result
  of the Camrose Transactions. See 18 U.S.C. § 3663A(b).
  38
            See Curtin Dec. Ex. 8 (Africo 2007 AIF) at 17 (“Africo is contractually obligated to provide the funding for
  the Kalukundi Property . . . If additional financing is not available, Africo may be unable to satisfy its obligations
  under the Swanmines Agreement. Any such failure . . . may result in the loss of its interest in the Kalukundi
  Property.”); see also Curtin Dec. Ex. 47 (Africo Interim Financial Statements for the period ending March 31, 2016)
  at 11 (detailing contractual obligations not met by Africo and noting there can be no assurance that Gecamines will
  not take the title to the Kalukundi Project without compensation).
  39
           See Curtin Dec. Ex. 7 (Africo 2008 AIF) at 10, 19.
  40
           See Curtin Dec. Ex. 7 (Africo 2008 AIF) at 22 (“[T]here is no assurance that [Africo] will be able to effect
  any required relocation of people in order to develop the Kalukundi Property.”); see also Ex. 7 (Africo 2008 AIF) at
  19 (“There is no assurance that Africo will be able to secure power or a supply agreement” necessary for Africo’s
  operations”); see also Curtin Dec. Ex. 3 (RPA Report) at ¶ 76 (“The power lines (three) will need to be relocated as
  they pass near or across the Principal, Anticline, and Kesho pits.”).
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 30 of 39 PageID #: 1773
  CAHILL GORDON & REINDEL LLP


                                                           -30-



  from $448.4 million to $539 million.41 ECF 68 at 10. Quadrant and RPA opine that Dr. Rigby’s
  capital cost estimate is even more materially deflated and unrealistic. Correcting for the errors in
  Dr. Rigby’s 2019 cost estimates, RPA estimates that the true capital costs for the development of
  the Kalukundi project would be $824 million, over $350 million more than the cost assumption
  used by Dr. Rigby. Curtin Dec. Ex. 3 (RPA Report) at Ex. RPA-002; see also id. at 43 (Table 8).
  If this correction alone were made to Claimants’ DCF model, it would reduce Dr. Rigby’s
  valuation of the project by $180.5 million, or almost 50%. And if the corrected capital expense
  estimate were used along with the corrected discount rate, the DCF value of the project would be
  negative. Id.

          DRC Taxes. Any DCF value must also take into account taxes that must be paid to the
  DRC out of any projected revenues. In 2018, the DRC enacted a new mining code that added a
  special tax on “excess profits,” which as the Government notes is imposed when commodity prices
  increase more than 25% above the prices stated in a project’s feasibility study.42 Id. Without
  explanation, Dr. Rigby incorporates no reduction for this significant tax. Dr. Flores notes that
  applying the excess profits tax correction alone to the Claimants’ DCF model would reduce Dr.
  Rigby’s valuation by approximately $59 million. See Curtin Dec. Ex. 1 (Quadrant Report) at ¶ 84.

          Finally, if the excess profits tax was correctly applied, along with the corrected capital
  expense estimate, mineral recovery rate, 24% discount rate, and the other adjustments determined
  to be necessary by Quadrant Economics, the DCF value of the project would be negative, meaning
  it would not be economically viable to develop the Kalukundi property.

                                                    *        *         *

          As demonstrated above, the correction of even a subset of the erroneous inputs into the
  Claimants’ DCF model renders the Kalukundi project virtually worthless. This should not be
  surprising, since Africo itself calculated the DCF value of its interest in the project as only $1
  million,43 and the Kalukundi rights have never made a dollar of profit for any owner.

          This is not to say that what the Claimants owned had no value, because they did not own
  the cash flow from the mining rights. Rather, they owned shares of Africo, which did have value
  based on the market’s assessment of the company’s assets and opportunities, and which lost value
  after the market learned about the judicial sale. As indicated above, that loss of value to Claimants


  41
            Nowhere in Claimants’ or the Government’s brief or analysis do they explain how Africo would have been
  able to raise a half a billion dollars to pay for the development of the mining rights. Africo stated numerous times that
  its anticipated source of funding was through an equity raise, and the available equity funding – consisting principally
  of the Paradigm transaction – did not come close to generating this required sum.
  42
            For the Kalukundi project, the 2006 MDM Feasibility Study priced copper at $1.25 per pound, and cobalt at
  $12.00 per pound. As the Government’s experts note, these are the prices that must be used in calculating the excess
  profit tax. See ECF 68 at 8.
  43
           See Curtin Dec. Ex. 48 (Africo Internal Valuation Models, 2008-2009).
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 31 of 39 PageID #: 1774
  CAHILL GORDON & REINDEL LLP


                                                 -31-



  in the aggregate could be no more than approximately $1.47 per share (without additional required
  individualized reductions).

          C.      The Claimants’ DCF Calculations Drastically Overstate Africo’s Interest In The
                  Mining Rights.

           Even if all of the flawed inputs into Dr. Rigby’s DCF model were accepted, the Claimants’
  exaggerated valuation would still have to be reduced to reflect Africo’s actual economic interest
  in the Kalukundi property. As discussed, Africo’s 75% interest in Swanmines did not translate to
  a 75% interest in cash flows from the mining rights, because the Swanmines Agreement required
  Africo to pay all expenses associated with the project. Africo’s management clearly understood
  this, since Africo’s own 2008 DCF model valued the Kalukundi project at $32 million, but valued
  Africo’s interest at just $1 million. Curtin Dec. Ex. 48 (Africo Internal Valuation Models, 2008-
  2009). In other words, if Africo’s 75% ownership interest entitled it to 75% of the cash flows from
  the project, it would have valued its interest at $24 million, not $1 million. Dr. Rigby, either
  unaware of the carried interest issue, or unable to make the required calculation, incorrectly used
  a simple 75% ratio of his DCF value to calculate Africo’s purported share.

          Nor is it even correct that Africo would have a 75% ownership stake in the Kalukundi
  project by the time Dr. Rigby assumes the project would begin to generate cash flows. As
  indicated, Dr. Rigby’s model assumes that production would begin in 2023, after the mining permit
  is renewed in 2021, at which time the DRC mining code would require Africo to transfer 5% of
  the Kalukundi rights to Gecamines, leaving Africo with 70% of the rights, not 75%. See Curtin
  Dec. Ex. 18 (DRC 2018 Mining Regulations (June 8, 2018)) at Article 180, Chapter 4. This means
  that the calculation of Africo’s economic interest in the hypothetical Kalukundi cash flows would
  be discounted from its 70% interest, not the 75% interest the Claimants use.

          As Quadrant notes, adjusting the Claimants’ DCF valuation only to account for Africo’s
  actual economic interest would reduce it by over $127 million, and the Government’s DCF
  valuation would be reduced by over $79 million. See Curtin Dec. Ex. 1 (Quadrant Report) at
  ¶¶ 154-55 (Figure 11).

          D.      Even If The DCF Method Is Used, The MVRA Requires That Any Restitution
                  Award Be Reduced By The Value Of The Mining Rights When They Were
                  Returned.

          The MVRA mandates that any loss calculation must be reduced by “the value (as of the
  date the property is returned) of any part of the property that is returned.” 18 U.S.C. §
  3663A(b)(1)(B)(ii). Here, even if it were ignored that the Claimants owned shares of Africo and
  not the mining rights, and even if Dr. Rigby’s flawed DCF inputs were ignored, any DCF value of
  the mining rights must be reduced by the value returned to Africo when its rights were fully
  restored by the Camrose Transactions. To do otherwise would be to award restitution as if the
  offense wrested the mining rights from Africo permanently, which was clearly not the case. See
  United States v. Boccagna, 450 F.3d 107, 117 (2d Cir. 2006) (“[A] sentencing court cannot order
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 32 of 39 PageID #: 1775
  CAHILL GORDON & REINDEL LLP


                                                            -32-



  restitution that ‘goes beyond making [the victim] whole.’ . . . It cannot award the victim
  ‘a windfall,’ i.e., more in restitution than he actually lost.” (citations omitted)).

          Before the offense, the Claimants purportedly owned 17.68 million Africo shares, or 65%
  of the company’s outstanding shares. They owned 65% of a company with its mining rights intact.
  After the Camrose Transactions (in other words, after the offense) the Claimants owned 17.68
  million of Africo’s 72.6 million outstanding shares, or 24% of the same company, with its mining
  rights again intact. Accordingly, if – despite its subjectivity and susceptibility to manipulation,
  and the fact that it has no place in valuing losses to shareholders – a DCF valuation were to be
  used to value Africo’s share of the Kalukundi project, any restitution award based on this valuation
  would have to be reduced by the 24% of that DCF value, which was clearly returned to Claimants
  after the Camrose Transactions. 44

          Neither the Claimants nor the Government have made the necessary adjustments to their
  DCF valuations to account for the value of the property returned. Nor have they factored in
  Africo’s true economic interest, or the Claimants’ purported 65% interest in Africo.45 See
  Catoggio, 326 F.3d at 328-329 (restitution cannot be awarded to unidentified victims and must
  reflect their actual losses). As Quadrant notes, these adjustments would reduce the Claimants’
  DCF valuation by $280.9 million, and the Government’s DCF valuation by $144 million. See
  Curtin Dec. Ex. 1 (Quadrant Report) at ¶¶ 154-55 (Figure 11).

                                                    *         *        *

          Ultimately, as Quadrant notes, using correct inputs yields a DCF value of the Kalukundi
  project that is negative, making these errors immaterial to an accurate DCF valuation. And all of
  this assumes that we completely disregard that the Claimants owned shares of Africo and not a
  percentage of its mining rights, and that they are not entitled to a prorated portion of the DCF value
  of the mining rights in the first place.




  44
            As an alternative, the value of the property returned could be measured by a contemporaneous DCF valuation
  commissioned by Africo and performed by Dr. Rigby’s own firm, SRK, in 2008 when the mining rights were restored.
  See 18 U.S.C. § 3663A(b) (requiring subtraction of “the value (as of the date the property is returned) of any part of
  the property that is returned) (emphasis added). In its 2008 report, SRK valued the mining rights at $96 million. See
  ECF 68-9 (2008 SRK Report) at 54. As Quadrant notes, Africo’s share of this amount (accounting for the carried
  interest of Gecamines) was $57.5 million, which is the value Africo retained after the Camrose Transactions. See
  Curtin Dec. Ex. 1 (Quadrant Report) at ¶ 154 n.217. Accordingly, under any DCF valuation, Africo’s share of the
  mining rights must be reduced by $57.5 million, before calculating the Claimants’ interest.
  45
           This is not to criticize the Government’s submission, which was transparent on this issue. See ECF at 2 n.2
  (noting that its “valuations . . . are for the mining rights to the entire Kalukundi mine, and not the specific portion of
  those rights that was held by the Claimants . . . . Additional calculations would be necessary to ascribe values of the
  mining rights . . . to the appropriate restitution amount for individual Claimants”).
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 33 of 39 PageID #: 1776
  CAHILL GORDON & REINDEL LLP


                                                       -33-



  III.    The Government Misreads The Internal OZ Africa Memorandum Concerning A
          Convertible Loan In Ascribing A $150 Million Value To The Kalukundi Project.

          The Government ultimately adopts a value for the Kalukundi project (not Claimants’ loss)
  of $150 million, based on a 2008 memorandum written by OZ Africa employees seeking approval
  for a convertible loan. The Government bases its reliance on this memorandum on the premise
  that “no party was better positioned to value the project” than OZ Africa.46 ECF 68 at 3.

          In fact it was Africo, not OZ Africa, that was best “positioned to value the project,” since
  Africo for years held the interest in H&J, the majority owner of Swanmines. Africo listed its
  interest in the Kalukundi rights as its sole material asset in its public filings, and discussed in detail
  the risks inherent in the project.47 It was Africo, not OZ Africa that had “direct access to the
  resource” (ECF 68 at 3), and the best and most detailed information on the project. And with its
  superior knowledge of the potential upside of the project, Africo, in an internal 2008 valuation
  prepared for its management (not for litigation), calculated the DCF value of the Kalukundi project
  to the company at $1 million. See Curtin Dec. Ex. 48 (Africo Internal Valuation Models, 2008-
  2009) (also calculating the DCF value of the project to the company in 2009 at negative $82
  million). Claimant Christopher Theodoropoulos, then Chairman of the Board of Africo, received
  this valuation analysis, and it is extremely likely that other Claimants who were involved in the
  management of the company, such as John Dixon (a Director of Africo from July 2006 through
  October 2008) and Antony Harwood (President, CEO, and a Director from July 2006 through May
  2009), would have been aware of it as well, considering the significance of the project to Africo’s
  balance sheet. Claimants did not reference this valuation in their submissions, nor explain why
  they now put the value of the project at nearly 300 times what it was before the opportunity arose
  to reap a windfall profit under the guise of restitution. See Huff Fund, 2013 WL 5878807 at *10
  (Del. Ch. Nov. 1, 2013) (declining to use a DCF valuation, but noting that “when management
  projections are made in the ordinary course of business, they are generally deemed reliable”
  (quoting Cede & Co. v. Technicolor, Inc., 2003 WL 23700218, at *7 (Del. Ch. Dec. 31, 2003))).

          Moreover, the Government misreads the OZ Africa memorandum, which actually
  concluded that at a value of $150 million, the project would not generate a sufficient return to
  justify an investment. See Curtin Dec. Ex. 49 (2008 OZ Africa Memo) at OZ AFRICA-000076
  (“these [internal rates of return] are not deemed attractive enough for a project in such a stage of
  development in the DRC”) (emphasis added). In other words, the memorandum concluded that
  the project did not have sufficient value to Africo to justify an equity investment in the company.



  46
           At the outset, it should be noted that the Government’s reliance on the OZ Africa memorandum disregards
  the fact that OZ Africa was attempting to value the Kalukundi Project – again, an asset that the Claimants as
  shareholders of Africo never owned.
  47
         On the other hand, OZ Africa had not even conducted detailed due diligence on the property when the
  memorandum was written. See Curtin Dec. Ex. 49 (2008 OZ Africa Memo) at OZ AFRICA-000081 (“detailed
  commercial due diligence and valuation have not yet been undertaken”).
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 34 of 39 PageID #: 1777
  CAHILL GORDON & REINDEL LLP


                                                           -34-



  Accordingly, contrary to the Government’s reading, the memorandum expressly rebuts, rather than
  confirms, the notion that $150 million was a fair value for the project.

          The Government’s reading of the internal OZ Africa memorandum as valuing the
  Kalukundi project at $150 million is further flawed because the memorandum was not drafted to
  obtain authorization for an investment, but rather a loan that was secured by over $2 billion in
  other assets.48 See Curtin Dec. Ex. 49 (2008 OZ Africa Memo) at OZ AFRICA-000069 (noting
  that loan would be secured by a guarantee from the Loan Trust Corporation, a Gertler entity that
  had over $2 billion in assets, and warranted that its liquid assets would not fall below $200 million
  for the life of the loan). To use this document to value the Kalukundi project for restitution
  purposes, when the exercise it summarized was so unimportant to the loan that it was not based on
  any “detailed commercial diligence” (id.), falls far short of the “sound methodology” required by
  the MVRA.49 Tanner, 942 F.3d at 67.

           Finally, the Claimants have repeatedly and egregiously distorted the OZ Africa
  memorandum as supporting their unrealistically low 12% discount rate (the rate applicable to a
  mine in Arizona). In fact, as even a cursory reading of the memorandum makes clear, the 12%
  rate it cites is a base rate to which additional discounts, most significantly a country-specific risk
  premium, would be applied. As Quadrant notes, “a discount rate for a project necessarily has to
  be equal to its . . . required minimum expected internal rate of return.” Curtin Dec. Ex. 1 (Quadrant
  Report) at ¶ 88. The internal OZ memorandum explicitly notes that internal rates of return, i.e.,
  discount rates, of 20% to 34% for an investment are “not deemed attractive enough for a project
  in such a stage of development in the DRC.” Curtin Dec. Ex. 49 (2008 OZ Africa Memo) at OZ
  AFRICA-000076. It is only at a projected internal rate of return of 45% to 55% (or when applying
  a 45% to 55% discount rate) that OZ Africa felt an equity investment would be appropriate for this
  type of a project, and OZ Africa did not make such an investment, opting instead for the loan. Id.
  at OZ AFRICA-000077. Accordingly, if the OZ Africa memorandum supports any discount rate,
  it is one much higher even than the rates used by Stout and Quadrant.




  48
           RPA states that they “do not consider this valuation [in the internal OZ Africa memorandum] to be realistic.”
  See Curtin Dec. Ex. 3 (RPA Report) at ¶ 101.
  49
            If this valuation were nevertheless to be relied upon, the necessary reductions previously discussed, including
  but not limited to the value of the property returned and the Claimants’ interest in Africo, must be applied to calculate
  the Claimants’ loss.
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 35 of 39 PageID #: 1778
  CAHILL GORDON & REINDEL LLP


                                      -35-
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 36 of 39 PageID #: 1779
  CAHILL GORDON & REINDEL LLP


                                                  -36-




  V.      In Light Of OZ Africa’s Limited Role In The Offense, The Court Should Not Hold It
          Responsible For The Full Amount Of Any Loss To Claimants.

         In its August 29, 2019 Memorandum and Order, the Court asked the parties to address
  whether it “should either apportion liability among the coconspirators or make Defendant jointly
  and severally liable for all of Claimants’ losses under 18 U.S.C. § 3664(h)” and to address “the
  complications posted by . . . determining how to assign fault to Defendant (as opposed to the
  former employee, Gertler, and corrupt DRC officials).” ECF 51 at 20. In MVRA restitution
  proceedings, the Court has “discretion to apportion liability among [defendant] and [its]
  coconspirators or to hold [defendant] jointly and severally liable for the full loss.” United States
  v. Smith, 513 Fed. App’x 43, 45 (2d Cir. 2013).

          First, contrary to the Claimants’ assertion that Section 3664(h) is inapplicable here because
  “there is only a single defendant that has been charged by the Government, and only a single
  defendant who will be sentenced by the Court for this conspiracy” (ECF 69 at 2), the Government
  has confirmed that there is “an individual [who] pleaded guilty to participating in the same
  conspiracy in which the defendant participated,” but argues that this individual in unable to
  “meaningfully contribute to the restitution award.” ECF 68 at 15. In deciding whether and how
  much to apportion to a defendant, the Court must consider not only the economic circumstances
  of each defendant (on which the Government focuses exclusively) but also “the level of
  contribution to the victim’s loss.” 18 U.S.C. § 3664(h). This determination sounds in equity, and
  the Court “may apportion liability in the interest of fairness” or where it will create “a more just
  result.” See United States v. Donaghy, 570 F. Supp. 2d 411, 433 (E.D.N.Y. 2008); see also
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 37 of 39 PageID #: 1780
  CAHILL GORDON & REINDEL LLP


                                                          -37-



  Paroline v. United States, 134 S. Ct. 1710, 1716 (U.S. 2014) (“District courts . . . routinely exercise
  wide discretion both in sentencing generally and in fashioning restitution orders . . . .”).50

          Regardless of the role of the unidentified defendant, the evidence makes clear that it would
  be unjust to hold OZ Africa accountable for the entirety of the Claimants’ losses. OZ Africa had
  no involvement in the conspiracy prior to December 2007, which was over a year after the judicial
  sale that caused the Claimants’ alleged losses. See SOF ¶ 16; ECF 39 at 8 (“[M]uch of the harm
  that Africo sustained in the DRC appeared to be in connection with actions by [Alejandro
  Berardone], who was not a co-conspirator of Och-Ziff or [OZ Africa].”). OZ Africa’s direct
  involvement in any loss was limited to financing the Camrose Transactions, which largely
  positioned the Claimants as they would have been positioned in the absence of the offense, since
  their ownership percentage of Africo shares would have been similarly reduced by the Paradigm
  Transaction. SOF at ¶¶ 23-30, 37-41. The record is clear that much of the wrongdoing here was
  directly caused not by OZ Africa, but by others more culpable like Gertler and corrupt DRC
  officials. See, e.g., ECF 51 at 3-4 (“Gertler arranged for the payments of bribes to DRC officials,
  including judges involved in the case.”). While we are unsure whether there was jurisdiction to
  charge these individuals, or what other considerations went into the Government’s charging
  decisions (nor is it our place to question them), it is an onerous burden to hold OZ Africa solely
  responsible for harm primarily caused by other conspirators merely because they are not before
  the Court.

          OZ Africa’s parent company, Och-Ziff Capital Management, has already paid a heavy
  price for the offense. Och-Ziff has gone to extraordinary lengths to account for OZ Africa’s past
  transgressions and to minimize corruption risks going forward. Och-Ziff has separated from all
  personnel with any connection to the offenses of OZ Africa. The company shed over 200
  employees in the wake of the offense, and the almost 400 current employees of Sculptor Capital
  Management and hundreds of current shareholders had nothing to do with the offenses of OZ
  Africa. To hold OZ Africa accountable for the full amount of any loss to Claimants would be
  disproportionate to the company’s actual responsibility, and unjustly punitive of the company’s
  current employees and shareholders.

  VI.      Claimants’ Restitution Methodology Creates Overly Complex Issues Of Fact And
           Would Unduly Delay The Sentencing Process.

           The MVRA does not apply to offenses against property “if the court finds, from facts on
  the record, that . . . determining complex issues of fact related to the cause or amount of the victim’s
  losses would complicate or prolong the sentencing process to a degree that the need to provide
  restitution to any victim is outweighed by the burden on the sentencing process.” 18 U.S.C. §
  3663A(c)(3)(B). “The complexity exception creates a balancing test where a court must weigh

  50
             OZ Africa has asked the Government to identify the role of the other defendant in the offense, and for
  particulars on their ability to pay, but thus far the Government has not provided any such details. To the extent there
  is a legitimate law enforcement reason to withhold this information, OZ Africa would not object to the Court receiving
  the information in camera.
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 38 of 39 PageID #: 1781
  CAHILL GORDON & REINDEL LLP


                                                           -38-



  the need to provide restitution to a victim against the burden on the sentencing process posed by
  determining complex issues of fact.” United States v. Malone, 747 F.3d 481, 486 (7th Cir. 2014).
  Congress intended district courts to use streamlined processes to make restitution decisions fairly
  and quickly and to “not become embroiled in intricate issues of proof.” United States v. Reifler,
  446 F.3d 65, 136 (2d Cir. 2006).

          Here, OZ Africa respectfully submits that the share price loss method is the only fair,
  straightforward, and objective way to calculate restitution, whereas the DCF method, as
  demonstrated above, is overly complex, subject to manipulation, and will unduly delay the
  sentencing process. As indicated, case law, international arbitration tribunals, economists, and the
  Government have recognized the inherent unreliability of DCF models for companies without an
  operating history and that minor input adjustments can cause dramatic valuation swings. We have
  seen the subjectivity and unreliability of this method play out in the Government’s and Claimants’
  valuations which diverge by nearly $200 million. If a methodology that has already produced a
  valuation range so wide does not evidence the type of unwieldy complexity contemplated by
  Section 3663A(c)(3)(B), it would be hard to imagine what would.51

          On the other hand, valuing the loss to the Claimants’ shares – their actual property –
  employs a methodology frequently used by courts, is straightforward, objective, mathematically
  clear, and does not depend upon the judgment or discretion that reasonable experts could disagree
  on. The Court would rely on easily accessible data of Africo’s share price history on the TSX. In
  sum, as the Government stated, “share price analysis could provide a relatively straightforward
  calculation.” See ECF 68 at 3.




  51
            Additionally, Claimants’ false assertion that they represent a “class of victims” and their failure to identify
  individual Claimants and their specific losses severely complicates and would improperly prolong the sentencing
  process. See Catoggio, 326 F.3d at 328-29 (Court must “identify the victims and their actual losses prior to imposing
  restitution under the MVRA” to “ensure[] that those victims receive the pro-rat[ed] share of the restitution funds to
  which they are entitled”); United States v. Ferguson, 584 F. Supp. 2d 447, 458 (D. Conn. 2008) (court declined to
  order restitution where the government had identified some shareholders impacted by the alleged fraud, but could not
  identify and locate the other shareholders because this would severely complicate and prolong the sentencing process);
  United States v. Parnell, 2016 WL 1369392, at *10 (M.D. Ga. Apr. 6, 2016) (holding that the “mandatory restitution
  requirement does not apply because of the complex issues of fact related to identifying victims and calculating their
  losses”). Claimants indication that a “trust” can be established to account for unidentified Claimants’ interests (ECF
  59 at 5 n.2), relies on cases easily distinguished, in which the victims had already been identified, but nevertheless
  still needed to be verified or located. See United States v. Berardini, 112 F.3d 606, 610-11 (2d Cir. 1997) (victims
  identified but many could not be located); United States v. Ageloff, 809 F. Supp. 2d 89, 103-04 (E.D.N.Y. 2011)
  (“substantial corpus of victims has been identified” but defendant claimed many were not entitled to restitution
  because they engaged in fictitious trades that inflated their losses). Here Claimants are refusing to identify themselves
  at all, and no restitution award can be made to unidentified victims.
Case 1:16-cr-00515-NGG-LB Document 87 Filed 03/06/20 Page 39 of 39 PageID #: 1782
  CAHILL GORDON & REINDEL LLP


                                                -39-



                                            Conclusion

          For the foregoing reasons, OZ Africa respectfully submits that the restitution due to the
  Claimants cannot exceed $1.47 per share, and, once information about each Claimant’s purchase
  and sale of Africo shares is known, additional mandatory individualized deductions must be made.

                                              Respectfully submitted,

                                              CAHILL GORDON & REINDEL LLP

                                              By:      /s/ Anirudh Bansal
                                                       Anirudh Bansal
                                                       Charles A. Gilman
                                                       Tara H. Curtin
                                                       Samantha Lawson
                                                       Benjamen Starkweather

                                              80 Pine Street
                                              New York, New York 10005
                                              Tel.: (212) 701-3000

                                              Attorneys for OZ Africa Management GP, LLC



  VIA ECF

  The Honorable Nicholas G. Garaufis
  United States District Judge
  United States District Court for the Eastern District of New York
  United States Courthouse, Room 1426 S
  225 Cadman Plaza East
  Brooklyn, New York 11201

  cc:     All Counsel of Record via ECF
